As filed with the Securities and Exchange Commission on February 28, 2011 Securities Act File No. 333-151672 Investment Company Act File No. 811-22208 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.[] Post-Effective Amendment No. 24[X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] VALUED ADVISERS TRUST (Exact Name of Registrant as Specified in Charter) 2960 N. Meridian St., Suite 300, Indianapolis, Indiana46208 (Address of Principal Executive Offices, Zip Code) Registrant's Telephone Number, including Area Code: (317) 917-7000 Capitol Services, Inc. 615 S. Dupont Hwy., Dover, Delaware 19901 (Name and Address of Agent for Service) With Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace, Suite 119 Leawood, KS 66224 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to paragraph (b); [] on (date) pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on (date) pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); or [] on December 15, 2010 pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. VALUED ADVISERS TRUST CONTENTS OF REGISTRATION STATEMENT This registration statement consists of the following papers and documents: Cover Sheet Contents of Registration Statement TEAM Asset Strategy Fund - Part A – Prospectus - Part B – Statement of Additional Information Part C – Other Information and Signature Page Exhibit Index Exhibits TEAM Asset Strategy Fund TEAMX PROSPECTUS February 28, 2011 TEAM Financial Asset Management, LLC 800 Corporate Circle Suite 106 Harrisburg, PA 17110 (877) 832-6952 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The Prospectus gives you important information about the fund that you should know before you invest.Please read this Prospectus carefully before investing and use it for future reference. TABLE OF CONTENTS PAGE SUMMARY SECTION 1 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 10 HOW TO BUY SHARES 18 HOW TO REDEEM SHARES 21 DETERMINATION OF NET ASSET VALUE 24 DIVIDENDS, DISTRIBUTIONS AND TAXES 25 MANAGEMENT OF THE FUND 27 FINANCIAL HIGHLIGHTS 28 Appendix 30 FOR MORE INFORMATION Back Cover SUMMARY SECTION Investment Objective The investment objective of the TEAM Asset Strategy Fund (the “Fund”) is to provide high total investment return, which will generally be achieved through a combination of appreciation in capital and income. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase and a $15 fee for redemptions paid by wire) % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees1 % Other Expenses 0.68 % Acquired Funds Fees and Expenses 0.15 % Total Annual Fund Operating Expenses2 2.08 % Fee Waivers and/or Expense Reimbursements (0.00 )% Total Annual Fund Operating Expenses After Fee Waivers/Expense Reimbursements2, 3 2.08 % 1. The Fund has adopted a 12b-1 Plan that permits the Fund to pay 0.25% of its average daily net assets to financial institutions that provide distribution and/or shareholder servicing.The Plan will not be activated prior to February 29, 2012. 2. Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Financial Highlights.The information in the Financial Highlights reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. 3. Annual Fund Operating Expenses After Fee Waivers/Expense Reimbursements reflect that the Adviser has contractually agreed to waive or limit its fees and to assume other expenses of the Fund until February 29, 2012, so that Total Annual Fund Operating Expenses does not exceed 1.95%. This agreement may be terminated by the Adviser at its option at any time after February 29, 2012. This operating expense limitation does not apply to brokerage fees and commissions, borrowing costs (such as interest and dividend expenses on securities sold short), taxes, extraordinary expenses and indirect expenses (such as “Acquired Funds Fees and Expenses”).The Adviser may be entitled to the reimbursement of any fees waived or expenses reimbursed pursuant to the agreement provided overall expenses fall below the limitations set forth above. The Adviser may recoup the sum of all fees previously waived or expenses reimbursed during any of the previous three (3) years, less any reimbursement previously paid, provided total expenses do not exceed the limitation set forth above. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 211 $ 652 $ 1,119 $ 2,410 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance.During the fiscal period December 30, 2009 (the Fund’s inception date) to October 31, 2010, the Fund’s portfolio turnover rate was 313.40% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to provide high total investment return over the long term through a fully managed investment policy utilizing U.S. and foreign (including emerging markets) equity, debt, currency, commodity and money market securities, the combination of which will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends.Total return will come from capital appreciation of assets held as well as dividend and interest income. The Fund’s adviser, TEAM Financial Asset Management, LLC (the “Adviser”) uses a top down investment process integrating fundamental and technical analysis with the Adviser’s use of basic aspects of complex systems analysis.This process is used to identify what the Adviser believes to be attractive investment and trading opportunities in global stock, bond, currency, and commodity markets.The strategy is designed to capitalize on what the Adviser believes is prudent given its analysis regarding the primary short, intermediate, and long term trends prevalent in the global economy and financial markets.This requires a relatively flexible approach which results in a portfolio that changes over time as the Adviser’s assessment of the prevailing economic and financial market environment evolves. The Fund invests in a portfolio of equity, debt, currency, commodity, and money market securities.Generally, the Fund’s portfolio will include exposure to these global markets, either directly or through investments in underlying funds that invest in these markets.At any given time, however, the Fund may emphasize one or more segments.The Fund seeks to generate absolute investment returns , meaning that it aims to produce positive returns in both rising and falling markets and utilizes certain strategies to benefit from opportunities in the market .Using hedging strategies and carrying unusually large allocations to cash and equivalents may be prominent during periods when the Adviser believes being more defensive is prudent.The Fund is non-diversified, which means that it may invest a greater percentage of its assets in a particular issuer compared with diversified funds. In selecting equity investments, the Fund mainly seeks securities that the Adviser believes are undervalued.The Adviser analyzes valuation ratios and typically selects stocks with low ratios of price/earnings, price/cash flow, price/book value and price/dividend.Equity securities in which the Fund may invest include common stocks, preferred stocks, convertible debt, rights and warrants of companies of any market capitalization.The Fund may buy corporate and government debt securities of varying maturities. In selecting debt investments, the Adviser may consider maturity, yield and ratings information and opportunities for price appreciation. The Fund may invest in high yield debt securities, or “junk bonds .” When choosing investments, Fund management considers various factors, including opportunities for equity, debt, commodity and currency positions to increase in value, expected dividends, or interest income.The Fund generally seeks diversification across markets as one of its strategies to manage portfolio volatility. However, if the Adviser believes there is an opportunity in a particular market or sector, the Adviser may focus investments in such market or sector. The Fund may invest in securities of companies of any market capitalization and may also invest in real estate investment trusts (“REITs”). The Fund may invest in foreign securities directly, or through American Depository Receipts (“ADRs”).The Fund may emphasize foreign securities when Fund management expects these investments to outperform U.S. securities.When choosing investment markets, fund management considers various factors, including economic and political conditions, potential for economic growth, and possible changes in currency exchange rates.In addition to investing in foreign securities, the Fund may invest in non-U.S. currencies, however, the Fund may underweight or overweight a currency based on the Fund management team’s outlook. The Fund may seek to provide exposure to the investment returns of real assets that trade in the commodity markets through investment in commodity-linked derivative instruments and investment vehicles that exclusively invest in various commodities, such as exchange-traded funds (“ETFs”) and exchange-traded notes (“ETNs”), which are designed to provide exposure without direct investment in physical commodities or commodity futures contracts. The Fund may also engage in options and futures transactions, which are sometimes referred to as derivative transactions.The Fund may use derivative transactions for any purpose consistent with its investment objective, such as for hedging, obtaining market exposure, and leverage.The derivative securities that the Fund may purchase or sell (write) include exchange-traded put or call options on stocks or stock indices.The Fund also may purchase or sell (write) index futures contracts or options on index futures contracts on a temporary basis in lieu of investing in equity securities. The Fund may also invest in inverse ETFs, including double inverse (or ultra-short) ETFs.Inverse ETFs seek to negatively correlate to the performance of the particular index that they track by using various forms of derivative transactions, including by short-selling the underlying index.Ultra-short ETFs seek to multiply the negative return of the tracked index (e.g., twice the inverse return). During periods of elevated market volatility, the Adviser may frequently look to capitalize on shorter term trading opportunities.During such times, the Fund may experience a high portfolio turnover rate, the effects of which are described under “Portfolio Turnover Risk” below. The Adviser sells or reduces the Fund’s position in a security (1) when it approaches the Adviser’s estimate of its fair value, (2) when its economic fundamentals have deteriorated, or (3) when the facts or the analysis surrounding the reason to originally put the security in the Fund’s portfolio have changed. Principal Risks of Investing in the Fund Stock Market Risk.Movements in the stock market may adversely affect the specific securities held by the Fund on a daily basis, and, as a result, such movements may negatively affect the Fund’s net asset value. Volatility Risk.Common stocks, derivatives and commodities tend to be more volatile than other investment alternatives.The value of an individual company can be more volatile than the market as a whole. Management Risk.The Adviser’s strategy may fail to produce the intended results.If the Adviser’s projections about the prospects for a security are not correct, such errors in judgment by the Adviser may result in significant investment losses. Industry or Sector Risk.A particular industry or market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over weighted holdings within a particular industry or sector, the Fund is subject to an increased risk that its investments in that particular industry or sector may decline because of changing expectations for the performance of that industry or sector. Real Estate Investment Trust (REIT) Risk.The Fund’s investments in REIT securities will expose the Fund to risks similar to those associated with direct investments in real estate, including changes in interest rates, overbuilding, increased property taxes, or regulatory actions.REITs incur fees that are separate from those of the Fund.As a result, the Fund’s shareholders will indirectly bear a proportionate share of the operating expenses of the REITs, in addition to Fund expenses. Large Cap Risk.Large capitalization companies tend to be less volatile than companies with smaller market capitalization.This potentially lower risk means that, to the extent the Fund invests in large capitalization companies, the Fund’s share price may not rise as much as share prices of funds that focus on smaller capitalization companies. Small and Mid Cap Risk.Securities of companies with small and medium market capitalizations are often more volatile and less liquid than investments in larger companies.Small and medium cap companies may face a greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Foreign Securities Risk.Foreign securities (including ADRs) are subject to additional risks not typically associated with investments in domestic securities.These risks may include, among others, country related risks including political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations, and policies restricting the movement of assets; different trading practices; less government supervision; less publicly available information; limited trading markets; and greater volatility. Emerging Markets Risk.To the extent that the Fund invests in issuers located in emerging markets, the foreign securities risk may be heightened. Currency Risk.Investments that are denominated in a currency other than the U.S. dollar, or currency-related derivative instruments, are subject to the risk that the value of a particular currency will change in relation to one or more other currencies including the U.S. dollar. Other Investment Company Risk.When the Fund invests in other mutual funds and ETFs, it will indirectly bear its proportionate share of any fees and expenses payable directly by the other investment company. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of derivative transactions by the underlying funds). ETFs are subject to additional risks such as the fact that the market price of its shares may trade above or below its net asset value or an active market may not develop.The Fund has no control over the investments and related risks taken by the underlying funds in which it invests. Inverse and Leveraged ETF Risks.These ETFs are subject to additional risks not generally associated with traditional ETFs.To the extent that the Fund invests in inverse ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises. Because inverse and leveraged ETFs typically seek to obtain their objective on a daily basis, holding inverse ETFs for longer than a day may produce unexpected results particularly when the benchmark index experiences large ups and downs. The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage. Commodity Risk.Some of the underlying funds in which the Fund may invest may invest directly or indirectly in physical commodities, such as gold, silver, and other precious materials.Accordingly, the Fund may be affected by changes in commodity prices which can move significantly in short periods of time and be affected by new discoveries or changes in government regulations. Exchange-Traded Note Risk.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying commodities markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced commodity.The issuer’s credit rating will be investment grade at the time of investment, however, the credit rating may be revised or withdrawn at any time and there is no assurance that a credit rating will remain in effect for any given time period.If a rating agency lowers the issuer’s credit rating, the value of the ETN will decline and a lower credit rating reflects a greater risk that the issuer will default on its obligation.When the Fund invests in ETNs it will bear its proportionate share of any fees and expenses associated with investment in such securities.Such fees reduce the amount of return on investment at maturity or upon redemption.There may be restrictions on the Fund’s right to redeem its investment in an ETN, because ETNs are generally intended to be held until maturity.The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. Fixed Income Risk.The Fund will be exposed to various fixed income risks, including credit risk that the issuer of the security may not be able to make payments when due.Fixed income securities also face interest rate risk and duration risk.Interest rate risk refers to the risk that the prices of fixed income securities generally fall as interest rates rise; conversely, the prices of fixed income securities generally rise as interest rates fall.The longer the duration of a particular fixed income security, generally the greater its price sensitivity is to interest rates.Similarly, a longer duration portfolio of securities generally has greater price sensitivity.Duration is determined by a number of factors, including coupon rate, whether the coupon is fixed or floating, time to maturity, call or put features, and various repayment features. High Yield Securities Risk.While offering a greater potential opportunity for capital appreciation and higher yields, high yield securities may be subject to greater levels of interest rate, credit and liquidity risk, may entail greater potential price volatility, and may be less liquid than higher rated fixed income securities.High yield securities may be regarded as predominantly speculative with respect to the issuer’s continuing ability to meet principal and interest payments.They may also be more susceptible to real or perceived adverse economic and competitive industry conditions than higher rated securities. Derivatives Risk.The value of derivatives may rise or fall more rapidly than other investments.For some derivatives, it is possible to lose more than the amount invested in the derivative.If the Fund uses derivatives to “hedge” the overall risk of its portfolio, it is possible that the hedge may not succeed.Over the counter derivatives are also subject to counterparty risk, which is the risk that the other party to the contract will not fulfill its contractual obligation to complete the transaction with the Fund.Other risks of investments in derivatives include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Cash Investments Risk.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate as much as it would have if it had been more fully invested, and may not achieve its investment objective. Non-Diversification Risk. As a non-diversified fund, the Fund’s portfolio may at times focus on a limited number of companies.The poor performance of an individual security in the Fund’s portfolio will have a greater negative impact on the Fund’s performance than if the Fund’s assets were diversified among a larger number of portfolio securities. Portfolio Turnover Risk.At times, the Fund may have a portfolio turnover rate that exceeds 300%.A high portfolio turnover would result in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. As with any mutual fund investment, the Fund’s returns will vary and you could lose money. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance (before and after taxes) of the Fund is no guarantee of how it will perform in the future. Annual Total Return (years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter: 4th Quarter, 2010, 13.06% Worst Quarter: 2nd Quarter, 2010, -11.59% Average Annual Total Returns (for the periods ended December 31, 2010) One Year Since Inception(12/30/2009) The Fund Return Before Taxes 15.10 % 15.06 % Return After Taxes on Distributions 15.10 % 15.06 % Return After Taxes on Distributions and Sale of Fund Shares 9.82 % 9.79 % FTSE All-World Index (reflects no deduction for fees, expenses, or taxes) 12.01 % 11.86 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (877) 832-6952. Portfolio Management Investment Adviser – TEAM Financial Asset Management, LLC Portfolio Manager – James Dailey, Portfolio Manager of the Fund since its inception in2009; Owner and Chief Investment Officer of the Adviser Purchase and Sale of Fund Shares Minimum Initial Investment To Place Buy or Sell Orders $5,000 for general accounts $1,000 for UGMA/UTMA or Coverdell Education Savings Accounts Minimum Subsequent Investment By Mail: TEAM Asset Strategy Fund Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 By Phone: (877) 832-6952 You may purchase or sell (redeem) your shares on any date the New York Stock Exchange is open, either directly through the Fund’s Transfer Agent by calling (877) 832-6952, or through your broker-dealer or financial intermediary.You may also redeem shares by submitting a written request to the above address. Tax Information The Fund’s distributions will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred account, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan – in a tax-deferred account, your tax liability is generally not incurred until you withdraw assets from such an account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective The investment objective of the TEAM Asset Strategy Fund (the “Fund”) is to provide high total investment return, which will generally be achieved through a combination of appreciation in capital and income.The Fund’s investment objective is not fundamental and may be changed without shareholder approval.The Fund will provide 60 days advance notice of any change in the investment objective. Principal Investment Strategies The Fund seeks to provide high total investment return over the long term through a fully managed investment policy utilizing U.S. and foreign (including emerging markets) equity, debt, currency, commodity and money market securities, the combination of which will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends.Total return will come from capital appreciation of assets held as well as dividend and interest income. The Fund’s adviser, TEAM Financial Asset Management, LLC (the “Adviser”) uses a top down investment process integrating fundamental and technical analysis with the Adviser’s use of basic aspects of complex systems analysis.This process is used to identify what the Adviser believes to be attractive investment and trading opportunities in global stock, bond, currency, and commodity markets.The strategy is designed to capitalize on what the Adviser believes is prudent given its analysis regarding the primary short, intermediate, and long term trends prevalent in the global economy and financial markets.This requires a relatively flexible approach which results in a portfolio that changes over time as the Adviser’s assessment of the prevailing economic and financial market environment evolves. The Fund invests in a portfolio of equity, debt, currency, commodity, and money market securities.Generally, the Fund’s portfolio will include exposure to these global markets, either directly or through investments in underlying funds that invest in these markets.At any given time, however, the Fund may emphasize one or more segments.The Fund seeks to generate absolute investment returns , meaning that it aims to produce positive returns in both rising and falling markets and utilizes certain strategies to benefit from opportunities in the market. Using hedging strategies and carrying unusually large allocations to cash and equivalents may be prominent during periods when the Adviser believes being more defensive is prudent.The Fund is non-diversified, which means that it may invest a greater percentage of its assets in a particular issuer compared with diversified funds. In selecting equity investments, the Fund mainly seeks securities that the Adviser believes are undervalued.The Adviser analyzes valuation ratios and typically selects stocks with low ratios of price/earnings, price/cash flow, price/book value and price/dividend.Equity securities in which the Fund may invest include common stocks, preferred stocks, convertible debt, rights and warrants of companies of any market capitalization.The Fund may buy corporate and government debt securities of varying maturities. In selecting debt investments, the Adviser may consider maturity, yield and ratings information and opportunities for price appreciation. The Fund may invest in high yield debt securities, or “junk bonds .” When choosing investments, Fund management considers various factors, including opportunities for equity, debt, commodity and currency positions to increase in value, expected dividends, or interest income.The Fund generally seeks diversification across markets as one of its strategies to manage portfolio volatility. However, if the Adviser believes there is an opportunity in a particular market or sector, the Adviser may focus investments in such market or sector. The Fund may invest in securities of companies of any market capitalization and may also invest in real estate investment trusts (“REITs”). Generally, the Fund will invest primarily in the securities of corporate and governmental issuers located in North and South America, Europe, Africa, India, Australia, and the Far East.The Fund may invest in foreign securities directly, or through American Depository Receipts (“ADRs”).The Fund may emphasize foreign securities when Fund management expects these investments to outperform U.S. securities.When choosing investment markets, fund management considers various factors, including economic and political conditions, potential for economic growth, and possible changes in currency exchange rates.In addition to investing in foreign securities, the Fund may invest in non-U.S. currencies, however, the Fund may underweight or overweight a currency based on the Fund management team’s outlook.The Fund may also invest in non-convertible debt securities.Non-convertible debt securities will generally be longer-term securities with the potential for capital appreciation through changes in interest rates, exchange rates, or the general perception of the creditworthiness of issuers of certain countries. The Fund may seek to provide exposure to the investment returns of real assets that trade in the commodity markets through investment in commodity-linked derivative instruments and investment vehicles that exclusively invest in various commodities, such as exchange-traded funds (“ETFs”) and exchange-traded notes (“ETNs”), which are designed to provide exposure without direct investment in physical commodities or commodity futures contracts. The Fund may also engage in options and futures transactions, which are sometimes referred to as derivative transactions.The derivative securities that the Fund may purchase or sell (write) include exchange-traded put or call options on stocks or stock indices.The Fund also may purchase or sell (write) index futures contracts or options on index futures contracts on a temporary basis in lieu of investing in equity securities. The Fund may use derivatives in various ways, including as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes. Under such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and the investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics. The Fund may use derivatives to hedge (or reduce) its exposure to a portfolio asset or risk. The Fund may also use derivatives for leverage and to manage cash. Pursuant to a notice of eligibility claiming exclusion from the definition of commodity pool operator filed with the Commodity Futures Trading Commission (the “CFTC”) and the National Futures Association on behalf of the Fund, neither the Trust nor the Fund is deemed to be a “commodity pool operator” under the Commodity Exchange Act, as amended (the “CEA”), and accordingly, they are not subject to registration or regulation as such under the CEA. The Fund may also invest in inverse ETFs, including double inverse (or ultra-short) ETFs.Inverse ETFs seek to negatively correlate to the performance of the particular index that they track by using various forms of derivative transactions, including by short-selling the underlying index.Ultra-short ETFs seek to multiply the negative return of the tracked index (e.g., twice the inverse return).As a result, an investment in an inverse ETF will decrease in value when the value of the underlying index rises.By investing in ultra-short ETFs and gaining magnified short exposure to a particular index, the Fund can commit less assets to the investment in the securities represented on the index than would otherwise be required. The Adviser’s strategy produces trading activity that is typically positively correlated with market volatility , meaning that as market volatility increases trading activity increases and, conversely, as market volatility decreases trading activity decreases. Price and time play a role in the Adviser’s strategy, but price is the ultimate factor in making investment and trading decisions.During periods of elevated market volatility, the Adviser may frequently look to capitalize on shorter term trading opportunities.During such times, the Fund may experience a high portfolio turnover rate, the effects of which are described under “Portfolio Turnover Risk” below. The Adviser sells or reduces the Fund’s position in a security (1) when it approaches the Adviser’s estimate of its fair value, (2) when its economic fundamentals have deteriorated, or (3) when the facts or the analysis surrounding the reason to originally put the security in the Fund’s portfolio have changed. Principal Risks of Investing in the Fund Stock Market Risk.Stock markets can be volatile.In other words, the prices of stocks can rise or fall rapidly in response to developments affecting a specific company or industry, or to changing economic, political or market conditions.The Fund’s investments may decline in value if the stock markets perform poorly.There is also a risk that the Fund’s investments will under perform either the securities markets generally or particular segments of the securities markets. Volatility Risk.Common stocks, derivatives and commodities tend to be more volatile than other investment alternatives.The value of an individual company can be more volatile than the market as a whole.Derivative instruments, including foreign currency derivatives, may sometimes increase or leverage the Fund’s exposure to a particular market risk. Leverage enhances the price volatility of derivative instruments held by the Fund.This volatility affects the value of the Fund’s shares. Management Risk.The Adviser’s strategy may fail to produce the intended results.The Adviser’s skill in choosing appropriate investments will play a large part in determining whether the Fund is able to achieve its investment objective.If the Adviser’s projections about the prospects for a security are not correct, such errors in judgment by the Adviser may result in significant investment losses.Although the Adviser has experience managing discretionary accounts, the Adviser has no prior experience managing a mutual fund. Industry or Sector Risk.Although the Adviser does not expect to concentrate the Fund’s investments in any particular industry or sector, the Adviser may allocate more of the Fund’s investments to particular segments of the market.A particular industry or market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over weighted holdings within a particular industry or sector, the Fund is subject to an increased risk that its investments in that particular industry or sector may decline because of changing expectations for the performance of that industry or sector. Real Estate Investment Trust (REIT) Risk.The Fund’s investments in REIT securities will expose the Fund to risks similar to those associated with direct investments in real estate, including changes in interest rates, overbuilding, increased property taxes, or regulatory actions.REITs incur fees that are separate from those of the Fund.As a result, the Fund’s shareholders will indirectly bear a proportionate share of the operating expenses of the REITs, in addition to Fund expenses. Large Cap Risk.Large capitalization companies tend to be less volatile than companies with smaller market capitalization.This potentially lower risk means that, to the extent the Fund invests in large capitalization companies, the Fund’s share price may not rise as much as share prices of funds that focus on smaller capitalization companies. Small and Mid Cap Risk.To the extent the Fund invests in small and mid cap companies, the Fund will be subject to additional risks.The earnings and prospects of smaller companies are more volatile than larger companies, and smaller companies may experience higher failure rates than do larger companies.The trading volume of securities of smaller companies is normally less than that of larger companies and, therefore, may disproportionately affect their market price, tending to make prices fall more in response to selling pressure than is the case with larger companies.Smaller companies may also have limited markets, product lines, or financial resources, and may lack management experience. Foreign Securities Risk.The Fund may invest in foreign securities, including ADRs.Foreign securities are subject to additional risks not typically associated with investments in domestic securities.These risks may include, among others, country related risks including political, diplomatic , regional conflicts, terrorism, war, social and economic instability, currency devaluations, and policies restricting the movement of assets; different trading practices; less government supervision; less publicly available information; limited trading markets; and greater volatility. Emerging Markets Risk.To the extent that the Fund invests in issuers located in emerging markets, the foreign securities risk may be heightened.Due to political changes, changes in taxation, or currency controls that could adversely affect investments located in emerging market countries, investments of this nature may be more volatile than investments made in the markets of more developed foreign countries with more mature economies. Currency Risk.Investments that are denominated in a currency other than the U.S. dollar, or currency-related derivative instruments, are subject to the risk that the value of a particular currency will change in relation to one or more other currencies including the U.S. dollar.Among the factors that may affect currency values are trade balances, the level of short-term interest rates, differences in relative values of similar assets in different currencies, long-term opportunities for investment and capital appreciation and political developments.The Fund may try to hedge these risks by investing in foreign currencies and in currency-related derivatives, such as currency futures contracts, forward foreign currency exchange contracts, options thereon, or any combination thereof, but there can be no assurance that such strategies will be effective.Currency-related derivatives typically involve the use of leverage and, as a result, a small investment in such instruments could have a potentially large impact on the Fund’s performance.Such instruments also may be subject to the risks noted below under “Derivatives Risk.” Other Investment Company Risk.When the Fund invests in other investment companies, such as other mutual funds or ETFs, it indirectly bears its proportionate share of any fees and expenses payable directly by the other investment company.Therefore, the Fund will incur higher expenses, many of which may be duplicative.In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of derivatives by the funds).ETFs are also subject to the following risks:(i) the market price of an ETF’s shares may be above or below its net asset value; (ii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iii) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.The Fund has no control over the risks taken by the underlying funds in which it invests.When the Fund invests in underlying index funds, the Fund will be subject to substantially the same risks as those associated with the direct ownership of securities comprising the index on which the ETF or index mutual fund is based and the value of the Fund’s investment will fluctuate in response to the performance of the underlying index.Because the Fund is not required to hold shares of underlying funds for any minimum period, it may be subject to, and may have to pay, short-term redemption fees imposed by the underlying funds. Inverse and Leveraged ETF Risks.These ETFs are subject to additional risks not generally associated with traditional ETFs.To the extent that the Fund invests in inverse ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage.This is because inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.The use of these techniques may cause the inverse or leveraged ETFs to lose more money in market environments that are adverse to their investment strategies than other funds that do not use such techniques. Because inverse and leveraged ETFs typically seek to obtain their objective on a daily basis, holding inverse ETFS for longer than a day may produce unexpected results particularly when the benchmark index experiences large ups and downs. Commodity Risk.Some of the underlying funds in which the Fund may invest may invest directly or indirectly in physical commodities, such as gold, silver, and other precious materials.Accordingly, the Fund may be affected by changes in commodity prices which can move significantly in short periods of time and be affected by new discoveries or changes in government regulations. Exchange-Traded Note Risk.The Fund may invest in ETNs, which are notes representing unsecured debt of the issuer.ETNs are typically linked to the performance of a commodities index that reflects the potential return on unleveraged investments in futures contracts of physical commodities plus a specified rate of interest that could be earned on cash collateral.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying commodities markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced commodity.ETNs in which the Fund may invest typically mature thirty years from the date of issue.The issuer’s credit rating will be investment grade at the time of investment, however, the credit rating may be revised or withdrawn at any time and there is no assurance that a credit rating will remain in effect for any given time period.If a rating agency lowers the issuer’s credit rating, the value of the ETN will decline and a lower credit rating reflects a greater risk that the issuer will default on its obligation.When the Fund invests in ETNs it will bear its proportionate share of any fees and expenses associated with investment in such securities.Such fees reduce the amount of return on investment at maturity or upon redemption.There may be restrictions on the Fund’s right to redeem its investment in an ETN, because ETNs are generally intended to be held until maturity.The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. Fixed Income Risk.The Fund will be exposed to various fixed income risks, including credit risk that the issuer of the security may not be able to make payments when due.Fixed income securities also face interest rate risk and duration risk.Interest rate risk refers to the risk that the prices of fixed income securities generally fall as interest rates rise; conversely, the prices of fixed income securities generally rise as interest rates fall.Specific fixed income securities differ in their sensitivity to changes in interest rates depending on specific characteristics of each fixed income security.A measure investors commonly use to determine this sensitivity is called duration.The longer the duration of a particular fixed income security, generally the greater its price sensitivity is to interest rates.Similarly, a longer duration portfolio of securities generally has greater price sensitivity.Duration is determined by a number of factors, including coupon rate, whether the coupon is fixed or floating, time to maturity, call or put features, and various repayment features. High Yield Securities Risk.The Fund may be subject to high yield securities risk.High yield securities, also known as “junk bonds,” involve special risks in addition to the risks associated with investments in higher rated fixed income securities.While offering a greater potential opportunity for capital appreciation and higher yields, high yield securities may be subject to greater levels of interest rate, credit and liquidity risk, may entail greater potential price volatility, and may be less liquid than higher rated fixed income securities.High yield securities may be regarded as predominantly speculative with respect to the issuer’s continuing ability to meet principal and interest payments.They may also be more susceptible to real or perceived adverse economic and competitive industry conditions than higher rated securities.Fixed income securities rated in the lowest investment grade categories by the rating agencies may also possess speculative characteristics.If securities are in default with respect to the payment of interest or the repayment on principal, or present an imminent risk of default with respect to such payments, the issuer of such securities may fail to resume principal or interest payments, in which case the Fund may lose its entire investment in the high yield security. Derivatives Risk.The Fund may use derivative instruments.Derivatives are investments the value of which is “derived” from the value of an underlying asset (including an underlying security), reference rate or index.The value of derivatives may rise or fall more rapidly than other investments.For some derivatives, it is possible to lose more than the amount invested in the derivative.Derivatives may be used to create synthetic exposure to an underlying asset or to hedge a portfolio risk.If the Fund uses derivatives to “hedge” the overall risk of its portfolio, it is possible that the hedge may not succeed.This may happen for various reasons, including unexpected changes in the value of the rest of the Fund’s portfolio.Over the counter derivatives are also subject to counterparty risk, which is the risk that the other party to the contract will not fulfill its contractual obligation to complete the transaction with the Fund.The Fund may use derivatives in various ways, including as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes. Under such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and the investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics. The Fund may use derivatives to hedge (or reduce) its exposure to a portfolio asset or risk. The Fund may also use derivatives for leverage and to manage cash.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks. The Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other principal risks to which the Fund is exposed, as described below. Certain of the different risks to which the Fund might be exposed due to its use of derivatives include the following: · Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains. · Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security. · Volatility Risk is the risk that, because the Fund may use some derivatives that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments as the derivatives may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable. Cash Investments Risk.From time to time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate as much as it would have if it had been more fully invested, and may not achieve its investment objective.To the extent the Fund uses a money market fund for its cash position; there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses in addition to the Fund’s direct fees and expenses. Non-Diversification Risk. The Fund is non-diversified for purposes of the Investment Company Act of 1940 (the “1940 Act”), which means it can invest a greater percentage of its assets in the securities of any one issuer than a fund that is considered diversified for purposes of the 1940 Act.Under the 1940 Act, a fund must classify itself as either diversified or non-diversified.Generally, under the 1940 Act, a “diversified” fund may not purchase the securities of any one issuer, if, at the time of purchase, as to 75% of the fund’s total assets, (i) more than 5% of the fund’s total assets would be invested in securities of that issuer, or (ii) more than 10% of the voting securities of an issuer would be held by the fund.Under the 1940 Act, a “non-diversified” investment company is not subject to such restrictions.However, the Internal Revenue Code also has certain diversification requirements for funds that are “regulated investment companies,” including the Fund.The IRS diversification requirements mean that the limits above effectively apply to 50% of the Fund’s total assets (in lieu of 75%).An investment in a non-diversified fund may entail greater price risk than an investment in a diversified fund.The Fund will be subject to substantially more investment risk and potential for volatility than a diversified fund because the poor performance of an individual security in the Fund’s portfolio will have a greater negative impact on the Fund’s performance than if the Fund’s assets were diversified among a larger number of portfolio securities. Portfolio Turnover Risk.At times, the Fund may have a portfolio turnover rate that exceeds 300%.A high portfolio turnover would result in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. As with any mutual fund investment, the Fund’s returns will vary and you could lose money. Temporary Defensive Positions From time to time, the Fund may take temporary defensive positions that are inconsistent with its principal investment strategies to capitalize on market dislocations in response to adverse market, economic, political or other conditions.In such instances, the Fund may hold up to 100% of its assets in cash; short-term U.S. government securities and government agency securities; investment grade money market instruments; investment grade fixed income securities; repurchase agreements; commercial paper and cash equivalents.The Fund may invest in the securities described above at any time to maintain liquidity, pending selection of investments by the Adviser, or if the Adviser believes that sufficient investment opportunities that meet the Fund’s investment criteria are not available.By keeping cash on hand, the Fund may be able to meet shareholder redemptions without selling securities and realizing gains and losses.As a result of engaging in these temporary measures, the Fund may not achieve its investment objective. Is the Fund right for you? The Fund may be suitable for: · Long-term investors seeking a fund with an investment objective of high total investment return, · Investors interested in a globally allocated portfolio, · Investors interested in exposure to a broad range of asset classes within the convenience of a single fund; or · Investors willing to accept price fluctuations in their investment. Information about the Fund's policies and procedures with respect to disclosure of the Fund's portfolio holdings is included in the Statement of Additional Information. HOW TO BUY SHARES Shares of the Fund are available exclusively to U.S. citizens.To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account.This means that when you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you.We also may ask to see your driver’s license or other identifying documents, and may take additional steps to verify your identity.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Fund may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Fund reserves the right to close your account without notice and return your investment to you at the NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. The minimum initial investment in the Fund is $5,000 ($1,000 for UGMA/UTMA or Coverdell Education Savings Accounts, or for retirement accounts without an automatic investment program).Minimum subsequent investments are $100 for all account types.The Adviser may, in its sole discretion, waive these minimums for accounts participating in an automatic investment program and in certain other circumstances.The Fund may waive or lower investment minimums for investors who invest in the Fund through an asset-based fee program made available through a financial intermediary.If your investment is aggregated into an omnibus account established by an investment adviser, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment.The financial intermediary may also impose minimum requirements that are different from those set forth in this Prospectus.If you choose to purchase or redeem shares directly from the Fund, you will not incur charges on purchases and redemptions (other than for short-term redemptions).However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary. Initial Purchase By Mail – To be in proper form, your initial purchase request must include: 1. A completed and signed investment application form; and 2. A check (subject to the minimum amount) made payable to the Fund. Mail the application and check to: U.S. Mail:Overnight: TEAM Asset Strategy FundTEAM Asset Strategy Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 61102960 N. Meridian Street, Suite 300 Indianapolis, Indiana 46206-6110Indianapolis, Indiana 46208 By Wire – You may also purchase shares of the Fund by wiring federal funds from your bank, which may charge you a fee for doing so.To wire money, you must call Shareholder Services at (877) 832-6952 to obtain instructions on how to set up your account and to obtain an account number. You must provide a signed application to Huntington Asset Services Inc., the Fund’s transfer agent, at the above address in order to complete your initial wire purchase.Wire orders will be accepted only on a day on which the Fund and its custodian and transfer agent are open for business.A wire purchase will not be considered made until the wired money is received and the purchase is accepted by the Fund.The purchase price per share will be the net asset value next determined after the wire purchase is accepted by the Fund.Any delays, which may occur in wiring money, including delays that may occur in processing by the banks, are not the responsibility of the Fund or the transfer agent.There is presently no fee for the receipt of wired funds, but the Fund may charge shareholders for this service in the future. Additional Investments You may purchase additional shares of the Fund at any time by mail, wire, or automatic investment.Each additional mail purchase request must contain: 1.Your name 2.The name on your account(s) 3.Your account number(s) 4.A check made payable to TEAM Asset Strategy Fund Checks should be sent to the Fund at the address listed under the heading “Initial Purchase – By Mail” in this Prospectus.To send a bank wire, call Shareholder Services at (877) 832-6952 to obtain instructions. Distribution Plan The Fund has adopted a plan under Rule 12b-1 of the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its shares and allows the Fund to pay for services provided to Fund shareholders (the “12b-1 Plan”).The 12b-1 Plan allows shareholders of the Fund to pay annual 12b-1 expenses of 0.25%.Over time, 12b-1 fees will increase the cost of your investment and may cost you more than paying other types of sales charges because these fees are paid out of the Fund’s assets on an on-going basis.The Fund does not currently intend to activate the Plan prior to February 29, 2012. Automatic Investment Plan You may make regular investments in the Fund with an Automatic Investment Plan by completing the appropriate section of the account application or completing a systematic investment plan form with the proper signature guarantee and attaching a voided personal check.Investments may be made monthly to allow dollar-cost averaging by automatically deducting $100 or more from your bank checking account.You may change the amount of your monthly purchase at any time.If an Automatic Investment Plan purchase is rejected by your bank, your shareholder account will be charged a fee to defray bank charges. Tax Sheltered Retirement Plans Shares of the Fund may be an appropriate investment for tax-sheltered retirement plans, including:individual retirement plans (IRAs); simplified employee pension plans (SEPs); 401(k) plans; qualified corporate pension and profit-sharing plans (for employees); tax deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans.You should contact Shareholder Services at (877) 832-6952 for the procedure to open an IRA or SEP plan, as well as more specific information regarding these retirement plan options.Please consult with an attorney or tax adviser regarding these plans.You must pay custodial fees for your IRA by redemption of sufficient shares of the Fund from the IRA unless you pay the fees directly to the IRA custodian.Call Shareholder Services at (877) 832-6952 about the IRA custodial fees. Other Purchase Information The Fund may limit the amount of purchases and refuse to sell shares to any person.If your check or wire does not clear, you will be responsible for any loss incurred by the Fund.You may be prohibited or restricted from making future purchases in the Fund.Checks should be made payable to the Fund.The Fund and its transfer agent may refuse any purchase order for any reason.Cash, third party checks (except for properly endorsed IRA rollover checks), counter checks, starter checks, traveler’s checks, money orders, credit card checks, and checks drawn on non-U.S. financial institutions will not be accepted.Cashier’s checks and bank official checks may be accepted in amounts greater than $10,000.In such cases, a fifteen (15) calendar day hold will be applied to the funds, which means that you may not redeem your shares until the holding period has expired.Cashier’s checks and bank official checks in amounts less than $10,000 will also be accepted for IRA transfers from other financial institutions. The Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on its behalf purchase and sell orders.The Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter.It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. HOW TO REDEEM SHARES You may receive redemption payments by check or federal wire transfer.The proceeds may be more or less than the purchase price of your shares, depending on the market value of the Fund’s securities at the time of your redemption.If you redeem your shares through a broker/dealer or other financial institution, you may be charged a fee by that institution.You should consult with your broker-dealer or other financial institution for more information on these fees. By Mail – You may redeem any part of your account in the Fund at no charge by mail.Your request should be addressed to: U.S. Mail:Overnight: TEAM Asset Strategy FundTEAM Asset Strategy Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 61102960 N. Meridian Street, Suite 300 Indianapolis, Indiana 46206-6110Indianapolis, Indiana 46208 Your request for a redemption must include your letter of instruction, including the Fund name, account number, account names, the address, and the dollar amount or number of shares you wish to redeem.Requests to sell shares that are received in good order are processed at the net asset value next calculated after the Fund receives your order in proper form.To be in good order, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered.The Fund may require that signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record or mailed to an address other than the address of record, or if the mailing address has been changed within 30 days of the redemption request.The Fund may also require a signature guarantee for redemptions of $25,000 or more.Signature guarantees are for the protection of shareholders.You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public.All documentation requiring a signature guarantee must utilize a New Technology Medallion Stamp.For joint accounts, both signatures must be guaranteed.Please call Shareholder Services at (877) 832-6952 if you have questions.At the discretion of the Adviser or the transfer agent, the signature guarantee requirements may be modified or waived, and you may be required to furnish additional legal documents to insure proper authorization. By Telephone – You may redeem any part of your account in the Fund (up to $25,000) by calling Shareholder Services at (877) 832-6952.You must first complete the optional Telephone Redemption section of the investment application or provide a signed letter of instruction with the proper signature guarantee stamp to institute this option.The Fund and its transfer agent and custodian are not liable for following redemption or exchange instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.However, if they do not employ reasonable procedures to confirm that telephone instructions are genuine, they may be liable for any losses due to unauthorized or fraudulent instructions.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Fund or its transfer agent may terminate the telephone redemption procedures at any time.During periods of extreme market activity, it is possible that shareholders may encounter some difficulty in telephoning the Fund, although neither the Fund nor the transfer agent has ever experienced difficulties in receiving and in a timely fashion responding to telephone requests for redemptions or exchanges.If you are unable to reach the Fund by telephone, you may request a redemption or exchange by mail. By Wire – A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer.This fee is subject to change.Any charges for wire redemptions will be deducted from your Fund account by redemption of shares. Redemptions in Kind The Fund does not intend to redeem shares in any form except cash.However, if the amount you are redeeming is over the lesser of $250,000 or 1% of the Fund’s net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund. Fund Policy on Market Timing The Fund discourages market timing and does not accommodate frequent purchases and redemptions of Fund shares by Fund shareholders.Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements.Market timing can result in dilution of the value of Fund shares held by long-term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders.The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive.This policy generally applies to all Fund shareholders.The Board of Trustees also has adopted a redemption policy to discourage short-term traders and/or market timers from investing in the Fund.A 1.00% short-term redemption fee will be assessed by the Fund against investment proceeds withdrawn within 30 calendar days of investment.Fund shares received from reinvested distributions or capital gains are not subject to the redemption fee.After excluding any shares that are associated with reinvested distributions from the redemption fee calculation, the Fund uses a “first-in, first-out” method to determine the 30-day holding period.Thus, if you bought shares on different days, the shares purchased first will be redeemed first for purposes of determining whether the redemption fee applies.The proceeds collected from redemption fees will be retained by the Fund for the benefit of existing shareholders. If you invest in the Fund through a bank, broker-dealer, 401(k) plan, financial adviser or financial supermarket (“Financial Intermediary”), the Financial Intermediary may, in lieu of charging the redemption fee set forth in this Prospectus, enforce its own market timing policy.Omnibus accounts that include multiple customers of the Financial Intermediary also will be exempt from the redemption fee if the Financial Intermediary does not track and/or process redemption fees.Additionally, the transfer of shares from one retirement account to another, accounts participating in a wrap fee program and redemptions caused by decisions of employer-sponsored retirements plans may be exempt from the redemption fee.Redemption fees may be waived for mandatory retirement withdrawals, systematic withdrawals, redemptions made to pay for various administrative fees and, at the sole discretion of the Adviser, due to change in an investor’s circumstances, such as death.No exceptions will be granted to persons believed to be “market-timers.” While the Fund attempts to deter market timing, there is no assurance that the Fund will be able to identify and eliminate all market timers.For example, omnibus accounts typically provide the Fund with a net purchase or redemption request on any given day where purchasers and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated is not known by the Fund.Despite the Fund’s efforts to detect and prevent abusive trading activities, it may be difficult for the Fund to identify such activity in certain omnibus accounts traded through financial intermediaries since the Fund may not have knowledge of the identity of individual investors and their transactions in such accounts.Under a federal rule, the Fund is required to have an agreement with many of its intermediaries obligating the intermediaries to provide, upon the Fund’s request, information regarding the intermediaries’ customers and their transactions.However, there can be no guarantee that all excessive, short-term or other abusive trading activities will be detected, even if such an agreement is in place.Certain intermediaries, in particular retirement plan sponsors and administrators, may have less restrictive policies regarding short-term trading.The Fund reserves the right to reject any purchase order for any reason, including purchase orders that it does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that trading is abusive.The Fund has not entered into any arrangements with any person to permit frequent purchases and redemptions of Fund shares. Additional Information If you are not certain of the requirements for a redemption please call Shareholder Services at (877) 832-6952.Redemptions specifying a certain date or share price cannot be accepted and will be returned.You will be mailed the proceeds on or before the fifth business day following the redemption.However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days.Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing or under any emergency circumstances, as determined by the Securities and Exchange Commission, the Fund may suspend redemptions or postpone payment dates.You may be assessed a fee if the Fund incurs bank charges because you request that the Fund re-issue a redemption check. Redemption proceeds sent via check by the Fund and not cashed within 180 days will be reinvested in the Fund at the current day’s NAV.Redemption proceeds that are reinvested are subject to the risk of loss like any other investment in the Fund. Because the Fund incurs certain fixed costs in maintaining shareholder accounts, the Fund may redeem all of your shares in the Fund on 30 days’ written notice if the value of your shares in the Fund is less than $1,000 due to redemption, or such other minimum amount as the Fund may determine from time to time.You may increase the value of your shares in the Fund to the minimum amount within the 30 day period.All shares of the Fund also are subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund.In such event, the Board may close the Fund with notice to shareholders but without obtaining shareholder approval.An involuntary redemption will create a capital gain or capital loss, which may have tax consequences about which you should consult your tax adviser. DETERMINATION OF NET ASSET VALUE The price you pay for your shares is based on the Fund’s net asset value per share (“NAV”).The Fund’s NAV is calculated at the close of trading (normally 4:00 P.M. Eastern time) on each day the New York Stock Exchange (“NYSE”) is open for business (the NYSE is closed on weekends, most federal holidays and Good Friday).The Fund’s NAV is calculated by dividing the value of the Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding.Requests to purchase and sell shares are processed at the NAV next calculated after the Fund receives your order in proper form. The Fund’s assets generally are valued at their market value.If market prices are not available (including when they are not reliable), or if an event occurs after the close of the trading market but before the calculation of the NAV that materially affects the values, assets may be valued by the Adviser at a fair value, pursuant to guidelines established by the Board of Trustees.For example, the Adviser may be obligated to fair value a foreign security because many foreign markets operate at times that do not coincide with those of the major U.S. markets.Events that could affect the values of foreign portfolio holdings may occur between the close of the foreign market and the time of determining the NAV, and would not otherwise be reflected in the NAV.When pricing securities using the fair value guidelines established by the Board of Trustees, the Adviser seeks to assign the value that represents the amount that the Fund might reasonably expect to receive upon a current sale of the securities.However, given the subjectivity inherent in fair valuation and the fact that events could occur after NAV calculation, the actual market prices for a security may differ from the fair value of that security as determined by the Adviser at the time of NAV calculation.Thus, discrepancies between fair values and actual market prices may occur on a regular and recurring basis.These discrepancies do not necessarily indicate that the Adviser’s fair value methodology is inappropriate.The Adviser will adjust the fair values assigned to securities in the Fund’s portfolio, to the extent necessary, as soon as market prices become available.The Adviser continually monitors and evaluates the appropriateness of its fair value methodologies through systematic comparisons of fair values to the actual next available market prices of securities contained in the Fund’s portfolio.To the extent the Fund invests in other mutual funds, the Fund’s NAV is calculated based, in part, upon the net asset values of such mutual funds; the prospectuses for those mutual funds in which the Fund will invest describe the circumstances under which those mutual funds will use fair value pricing, which, in turn, affects their net asset values. DIVIDENDS, DISTRIBUTIONS AND TAXES Dividends and Distributions.The Fund intends to distribute to its shareholders substantially all of its net investment income and realized net capital gains.The Fund intends to declare and pay distributions at least annually.These distributions are automatically reinvested in the Fund unless you request cash distributions on your application or through a written request to the Fund.The Fund expects that its distributions will consist primarily of income and net realized capital gains.Net investment income distributed by the Fund generally will consist of interest income, if any, and dividends received on investments, less expenses. Unless you indicate another option on your account application, any dividends and capital gain distributions paid to you by the Fund automatically will be invested in additional shares of the Fund.Alternatively, you may elect to have: (1) dividends paid to you in cash and the amount of any capital gain distributions reinvested; or (2) the full amount of any dividends and capital gain distributions paid to you in cash.The Fund will send dividends and capital gain distributions elected to be received as cash to the address of record or bank of record on the applicable account.Your distribution option will automatically be converted to having all dividends and other distributions reinvested in additional shares if any of the following occur: Postal or other delivery service is unable to deliver checks to the address of record; Dividend and capital gain distribution checks are not cashed within 180 days; or Bank account of record is no longer valid. Dividend and capital gain distribution checks issued by the Fund that are not cashed within 180 days will be reinvested in the Fund at the current day’s NAV.When reinvested, those amounts are subject to risk of loss like any other investment in the Fund. Selling shares (including redemptions) and receiving distributions (whether reinvested or taken in cash) usually are taxable events to the Fund’s shareholders, as discussed below. Summary of Certain Federal Income Tax Consequences.The following information is meant as a general summary of the U.S. federal income tax provisions regarding the taxation of the Fund’s shareholders.Additional tax information appears in the SAI.Shareholders should rely on their own tax adviser for advice about the particular federal, state, local and foreign tax consequences to them of investing in the Fund. The Fund intends to distribute substantially all of its net investment income and net realized gains to its shareholders at least annually.A Fund's shareholders may elect to take in cash or reinvest in additional Fund shares any dividends from net investment income or capital gains distributions.Although the Fund will not be taxed on amounts it distributes, shareholders will generally be taxed on distributions, regardless of whether distributions are paid by the Fund in cash or are reinvested in additional Fund shares.Distributions to non-corporate investors attributable to ordinary income and short-term capital gains are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders as qualified dividend income at long-term capital gains rates provided certain holding period requirements are satisfied.Absent further legislation, such long-term capital gains rate will not apply to qualified dividend income distributed after December 31, 2010.Distributions of long-term capital gains are generally taxed as long-term capital gains, regardless of how long a shareholder has held Fund shares.Distributions may be subject to state and local taxes, as well as federal taxes. As described above, the Fund might invest in foreign securities. Accordingly, the Fund may be subject to foreign withholding taxes on income from certain foreign securities, which could reduce the amount of distributions paid to shareholders.The shareholders might be able to claim a credit or deduction for foreign taxes paid if more than 50% of the Fund's assets are invested in foreign securities at the end of a fiscal year and the Fund makes an election to pass through to the shareholders their pro rata share of foreign taxes paid.If this election is made, the Fund may report more taxable income to the shareholders than it actually distributes.The shareholders will then be entitled either to deduct their share of these taxes in computing their taxable income, or to claim a foreign tax credit for these taxes against their U.S. federal income tax (subject to limitations for certain shareholders). The Fund will provide the shareholders with the information necessary to claim this deduction or credit on their personal income tax return if the Fund makes this election. Taxable distributions paid by the Fund to corporate shareholders will be taxed at corporate tax rates.Corporate shareholders may be entitled to a dividends received deduction (“DRD”) for a portion of the dividends paid and designated by the Fund as qualifying for the DRD provided certain holding period requirements are met. In general, a shareholder who sells or redeems Fund shares will realize a capital gain or loss, which will be long-term or short-term depending upon the shareholder’s holding period for the Fund shares, provided that any loss recognized on the sale of Fund shares held for six months or less will be treated as long-term capital loss to the extent of capital gain dividends received with respect to such shares.An exchange of shares may be treated as a sale and any gain may be subject to tax. The Fund may be required to withhold U.S. federal income tax (presently at the rate of twenty-eight percent (28%)) on all taxable distributions payable to shareholders who fail to provide the Fund with their correct taxpayer identification numbers or to make required certifications, or who have been notified by the Internal Revenue Service that they are subject to backup withholding.Backup withholding is not an additional tax, rather, it is a way in which the Internal Revenue Service ensures it will collect taxes otherwise due.Any amounts withheld may be credited against a shareholder’s U.S. federal income tax liability. Shareholders should consult with their own tax adviser to ensure that distributions and sales of Fund shares are treated appropriately on their income tax returns. MANAGEMENT OF THE FUND Adviser.TEAM Financial Asset Management, LLC, 800 Corporate Circle, Suite 106, Harrisburg, PA 17110, serves as investment adviser to the Fund.The Adviser has overall supervisory management responsibility for the general management and investment of the Fund’s portfolio.The Adviser was formed in 2009, and is controlled by James Dailey.Although the Adviser has no prior experience managing a mutual fund, the Adviser has been managing other discretionary accounts using the same style it anticipates utilizing with the Fund since the Adviser’s inception. The Fund is required to pay the Adviser a fee equal to 1.25% of the Fund’s average daily net assets.A discussion of the factors that the Board of Trustees considered in approving the Fund’s advisory agreement is available in the Fund’s semi-annual report for the fiscal period ended April 30, 2010 . The Adviser has contractually agreed to waive its management fee and/or reimburse certain Fund operating expenses, but only to the extent necessary so that the Fund’s net expenses, excluding brokerage fees and commissions, borrowing costs (such as interest and dividend expenses on securities sold short), taxes, extraordinary expenses and indirect expenses (such as fees and expenses of acquired funds) do not exceed 1.95% of net assets.The contractual agreement is effective through February 29 , 2012.Each waiver or reimbursement of an expense by the Adviser is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the particular expense was incurred, provided that the Fund is able to make the repayment without exceeding the applicable expense limitation. If you invest in the Fund through an investment adviser, bank, broker-dealer, 401(k) plan, trust company or other financial intermediary, the policies and fees for transacting business may be different than those described in this Prospectus.Some financial intermediaries may charge transaction fees and may set different minimum investments or limitations on buying or selling shares.Some financial intermediaries do not charge a direct transaction fee, but instead charge a fee for services such as sub-transfer agency, accounting and/or shareholder services that the financial intermediary provides on the Fund’s behalf.This fee may be based on the number of accounts or may be a percentage of the average value of the Fund’s shareholder accounts for which the financial intermediary provides services.The Fund may pay a portion of this fee, which is intended to compensate the financial intermediary for providing the same services that would otherwise be provided by the Fund’s transfer agent or other service providers if the shares were purchased directly from the Fund.To the extent that these fees are not paid by the Fund, the Adviser may pay a fee to financial intermediaries for such services. To the extent that the Adviser, not the Fund, pays a fee to a financial intermediary for distribution or shareholder servicing, the Adviser may consider a number of factors in determining the amount of payment associated with such services, including the amount of sales, assets invested in the Fund and the nature of the services provided by the financial intermediary.Although neither the Fund nor the Adviser pays for the Fund to be included in a financial intermediary’s “preferred list” or other promotional program, some financial intermediaries that receive compensation as described above may have such programs in which the Fund may be included.Financial intermediaries that receive these types of payments may have a conflict of interest in recommending or selling the Fund’s shares rather than other mutual funds, particularly where such payments exceed those associated with other funds.The Fund may from time to time purchase securities issued by financial intermediaries that provide such services; however, in selecting investments for the Fund, no preference will be shown for such securities. Portfolio Manager.James Daily is solely responsible for the day-to-day management of the Fund.Mr. Daily is Owner and Chief Investment Officer of the Adviser.Mr. Dailey formed the Adviser in 2009 and is responsible for discretionary portfolio management duties of all of the Adviser’s accounts.In 2000, Mr. Dailey joined TEAM Financial Managers, which is an affiliated registered investment advisor and currently serves as Co-Owner and Chief Investment Officer.Mr. Dailey has provided full-time discretionary portfolio management duties for Team Financial Managers’ separate accounts since June, 2001.Mr. Dailey received a BSBA in Finance from Shippensburg University in Pennsylvania, and became a CFA charter holder in 2003. The Fund’s SAI provides additional information about the Fund’s portfolio manager, including his compensation structure, other accounts managed, and ownership of shares of the Fund. FINANCIAL HIGHLIGHTS The following table is intended to help you better understand the financial performance of the Fund since its inception.Certain information reflects financial results for a single Fund share.Total return represents the rate you would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions.The information has been audited by BBD, LLP, independent registered public accounting firm, whose report, along with the Fund’s financial statements, is included in the Fund’s annual report to shareholders.The annual report is available from the Fund upon request without charge. TEAM Asset Strategy Fund Financial Highlights (For a share outstanding during the period) For the Period Ended October 31, 2010 (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Paid in capital from redemption fees - (e) Net asset value, end of period $ Total Return (b) % (c) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of expenses to average net assets % (d) Ratio of net investment income (loss) to average net assets )% (d) Portfolio turnover rate % (a) For the period December 30, 2009 (Commencement of Operations) to October 31, 2010. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends if any. (c) Not annualized. (d) Annualized. (e) Less than $0.01/share Appendix ADVISER’S PRIOR PERFORMANCE The data below is provided to illustrate the past performance of TEAM Financial Asset Management, LLC, the Fund’s adviser, in managing substantially similar equity accounts as measured against market indices, and does not represent the performance of the Fund, nor should it be considered a substitute for the Fund’s performance.You should not consider this performance data as a prediction or an indication of future performance of the Fund or the performance that one might achieve by investing in the Fund. The TEAM Financial Global Macro Total Return Composite (the “Composite”) is comprised of 505 client accounts worth more than $20,000 each and total $124,893,998 as of December 31, 2009. The Composite was created on July 31, 2009, and has an inception date of January 1, 2004. The Composite represents all of the client accounts that have been managed actively with discretion since January 1, 2004. The Fund is managed in a manner that is substantially similar to the manner in which these discretionary advisory accounts are managed.The Composite performance occurred while the portfolio management team was affiliated with TEAM Financial Managers, and the team members were the only individuals responsible for selecting the securities to buy and sell. In certain cases, the calculation methodologies prescribed by GIPS may be different from the standard SEC formula used by mutual funds for presenting their performance returns.The returns of the accounts presented were calculated on a total return basis and include all dividends and interest and realized and unrealized gains and losses.All returns are presented net of (i.e., after the deduction) investment advisory fees, brokerage commissions and execution costs paid by the adviser’s separate accounts without provision for federal or state income taxes.Securities transactions are accounted for on the trade date and accrual accounting is used.Cash and equivalents are included in performance returns.The firm’s compliance with the GIPS standards has been verified for the period January 1, 2004 through December 31, 2009 by Ashland Partners & Company, LLP. In addition, a performance examination was conducted on the Composite beginning January 1, 2004.See below for performance disclosure. The private accounts for which results are reported are not subject to the same types of expenses as the Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act of 1940, as amended, or the Internal Revenue Code of 1986, as amended.Consequently, the performance results for such private accounts could have been adversely affected if they had been subject to mutual fund regulations.In addition, the operating expenses incurred by the accounts included were lower than the anticipated operating expenses of the Fund, and, accordingly, those expenses generally have less of an adverse effect on the performance results of the Composite. The return figures are computed by geometrically linking time weighted internal rate of return. Rates of investment results for the sub-periods are defined by the portfolio valuation dates.Portfolios are valued on a monthly basis and reported in annualized form. The benchmark, the S&P 500™ index, is a price index and does not include any management or transaction costs. The risk free rate used in the Sharpe ratio calculation is 3%. Client portfolios represented in the Composite returns include a broad selection of asset classes. These include but are not limited to: domestic stocks and bonds, foreign stocks and bonds, emerging markets stocks and bonds, commodity linked mutual funds, mining equities, exchange traded funds and various hedging mutual funds and ETF’s. Each asset class and security holds unique risks, and the Composite reflects the aggregate risks of all vehicles represented in client portfolios. Some of the risks included are as follows: interest rate, credit, volatility, currency, counter party and liquidity. Long term returns may vary significantly from the performance figures shown. Past performance is not a guarantee of future results. FOR MORE INFORMATION You can find additional information about the Fund in the following documents: Annual and Semi-Annual Reports:While this Prospectus describes the Fund’s potential investments, the Annual and Semi-Annual Reports detail the Fund’s actual investments as of their report dates.The Annual report will include a discussion by Fund management of recent market conditions, economic trends, and investment strategies that significantly affected Fund performance during the reporting period. Statement of Additional Information (SAI):The SAI supplements the Prospectus and contains detailed information about the Fund and its investment restrictions, risks, policies, and operations, including the Fund’s policies and procedures relating to the disclosure of portfolio holdings by the Fund’s affiliates.A current SAI for the Fund is on file with the Securities and Exchange Commission and is incorporated into this Prospectus by reference, which means it is considered part of this Prospectus. How to Obtain Copies of Other Fund Documents You can obtain free copies of the current SAI, and the Fund’s Annual and Semi-Annual Reports, and request other information about the Fund or make shareholder inquiries, in any of the following ways: You can get free copies of the current Annual and Semi-Annual Reports, as well as the SAI, by contacting Shareholder Services at (877) 832-6952.You may also request other information about the Fund and make shareholder inquiries.The Fund’s SAI and Annual and Semi-Annual reports are not made available on a website, because the Fund currently does not have a website.The requested documents will be sent within three business days of receipt of the request. You may review and copy information about the Fund (including the SAI and other reports) at the Securities and Exchange Commission (“SEC”) Public Reference Room in Washington, D.C.Call the SEC at 1-202-551-8090 for room hours and operation.You may also obtain reports and other information about the Fund on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address:publicinfo@sec.gov, or by writing the SEC’s Public Reference Section of the SEC, Washington, D.C. 20549-1520. Investment Company Act #811-22208 TEAM Asset Strategy Fund (TEAMX) A Series of the Valued Advisers Trust Statement of Additional Information February 28, 2011 This Statement of Additional Information (“SAI”) is not a prospectus.It should be read in conjunction with the Prospectus (the “Prospectus”) of the TEAM Asset Strategy Fund (the “Fund”) dated February 28, 2011.This SAI incorporates by reference the Fund’s Annual Report to Shareholders for the fiscal period ended October 31, 2010 (“Annual Report”).A free copy of the Prospectus or Annual Report can be obtained by writing Huntington Asset Services, Inc., the Fund’s transfer agent, at P.O. Box 6110, Indianapolis, Indiana 46206-6110, or by calling Shareholder Services at (877) 832-6952. TABLE OF CONTENTS Page DESCRIPTION OF THE TRUST AND THE FUND 1 ADDITIONAL INFORMATION ABOUT FUND INVESTMENTS AND RISK CONSIDERATIONS 2 PORTFOLIO TURNOVER 19 INVESTMENT LIMITATIONS 19 INVESTMENT ADVISER 20 TRUSTEES AND OFFICERS 23 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 28 ANTI MONEY LAUNDERING COMPLIANCE PROGRAM 28 PORTFOLIO TRANSACTIONS AND BROKERAGE 29 DISCLOSURE OF PORTFOLIO HOLDINGS 30 PROXY VOTING POLICY 32 DETERMINATION OF NET ASSET VALUE 32 REDEMPTION IN-KIND 33 STATUS AND TAXATION OF THE FUND 33 CUSTODIAN 39 FUND SERVICES 40 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 40 LEGAL COUNSEL 41 DISTRIBUTOR 41 DISTRIBUTION PLAN 41 FINANCIAL STATEMENTS 41 EXHIBIT A (VALUED ADVISERS TRUST PROXY VOTING POLICY AND PROCEDURE) a-1 EXHIBIT B (ADVISERS PROXY VOTING POLICY AND PROCEDURE) B-1 EXHIBIT C (GOVERNANCE AND NOMINATING COMMITTEE CHARTER) c-1 DESCRIPTION OF THE TRUST AND THE FUND The TEAM Asset Strategy Fund (the “Fund”) is an open-end, non-diversified series of the Valued Advisers Trust (the “Trust”).The Trust is a management investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated June 13, 2008 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds authorized by the Trustees.The Fund’s investment adviser is TEAM Financial Asset Management, LLC (the “Adviser”). The Fund does not issue share certificates.All shares are held in non-certificate form registered on the books of the Fund and its transfer agent for the account of the shareholders.Each share of a series represents an equal proportionate interest in the assets and liabilities belonging to that series with each other share of that series and is entitled to such dividends and distributions out of income belonging to the series as are declared by the Trustees.The shares do not have cumulative voting rights or any preemptive or conversion rights, and the Trustees have the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interest in the assets belonging to that series and the rights of shares of any other series are in no way affected.In case of any liquidation of a series, the holders of shares of the series being liquidated will be entitled to receive as a class a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series are borne by that series.Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by or under the direction of the Trustees in such manner as the Trustees determine to be fair and equitable.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. Any Trustee of the Trust may be removed by vote of the shareholders holding not less than two-thirds of the outstanding shares of the Trust.The Trust does not hold an annual meeting of shareholders.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each whole share he or she owns and fractional votes for fractional shares he or she owns.All shares of the Fund have equal voting rights and liquidation rights.The Trust Agreement can be amended by the Trustees, except that certain amendments that adversely affect the rights of shareholders must be approved by the shareholders affected.All shares of the Fund are subject to involuntary redemption if the Trustees determine to liquidate the Fund.An involuntary redemption will create a capital gain or a capital loss, which may have tax consequences about which you should consult your tax adviser. For information concerning the purchase and redemption of shares of the Fund, see “How to Buy Shares” and “How to Redeem Shares” in the Fund’s Prospectus.For a description of the methods used to determine the share price and value of the Fund’s assets, see “Determination of Net Asset Value” in the Prospectus and this SAI.The Fund has authorized one or more brokers to receive on its behalf purchase and redemption orders.Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf.The Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order. Customer orders will be priced at the Fund’s net asset value next computed after they are received by an authorized broker or the broker’s authorized designee and accepted by the Fund.The performance of the Fund may be compared in publications to the performance of various indices and investments for which reliable performance data is available.The performance of the Fund may be compared in publications to averages, performance rankings, or other information prepared by recognized mutual fund statistical services.The annual report contains additional performance information and will be made available to investors upon request and without charge. ADDITIONAL INFORMATION ABOUT FUND INVESTMENTS AND RISK CONSIDERATIONS This section contains additional information about the investments the Fund may make and some of the techniques it may use.It is not the Fund’s policy to invest in illiquid securities. A.Equity Securities.Equity securities include common stock and common stock equivalents (such as rights and warrants, and convertible securities).Warrants are options to purchase equity securities at a specified price valid for a specific time period.Rights are similar to warrants, but normally have a short duration and are distributed by the issuer to its shareholders. Warrants are instruments that entitle the holder to buy underlying equity securities at a specific price for a specific period of time.A warrant tends to be more volatile than its underlying securities and ceases to have value if it is not exercised prior to its expiration date.In addition, changes in the value of a warrant do not necessarily correspond to changes in the value of its underlying securities. B.Real Estate Investment Trusts.The Fund may invest in real estate investment trusts (“REITs”).REITs manage portfolios of real estate investments that either own properties or make construction or mortgage loans to real estate developers and companies with substantial real estate holdings.These investments may be either equity or debt instruments.Equity REITs are companies that directly own real estate and realize income primarily from renting properties and selling them for capital gains.Mortgage REITs specialize in lending money to building developers and realize income by earning interest income on those loans.Hybrid REITs have a mix of both types of investments.There are certain risks regarding investing in REITs due to the cyclical nature of real estate and its sensitivity to changes in interest rates, economic conditions, property tax rates, changes in real estate values, changes in rental income, creditworthiness of the issuer, overbuilding, increased competition, and other factors.In the short-term, stock prices can fluctuate dramatically in response to these factors.The value of a REIT can depend on the structure of and cash flow generated by the REIT, and REITs may not have diversified holdings.Investments in securities of REITs entail additional risks because REITs depend on specialized management skills, may invest in a limited number of properties and may concentrate in a particular region or property type.Because REITs are pooled investment vehicles that have expenses of their own, the fund will indirectly bear its proportionate share of those expenses.REITs must also satisfy specific Internal Revenue Code provisions before they are qualified to pass income through to shareholders without paying taxes. C.Depository Receipts.The Fund may invest in foreign securities either directly or by purchasing depository receipts, including American Depository Receipts (“ADRs”), Global Depository Receipts (“GDRs”) and other similar instruments.Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets, while GDRs, in bearer form, may be denominated in other currencies and are designed for use in multiple foreign securities markets.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities.GDRs are foreign receipts evidencing a similar arrangement.For purposes of the Fund’s investment policies, ADRs and GDRs are deemed to have the same classification as the underlying securities they represent, except that ADRs and GDRs shall be treated as indirect foreign investments.For example, an ADR or GDR representing ownership of common stock will be treated as common stock. ADRs are denominated in U.S. dollars and represent an interest in the right to receive securities of foreign issuers deposited in a U.S. Bank or correspondent bank.ADRs do not eliminate all the risk inherent in investing in the securities of foreign issuers.However, by investing in ADRs rather than directly in equity securities of foreign issuers, the Fund will avoid currency risks during the settlement period for either purchases or sales.GDRs are not necessarily denominated in the same currency as the underlying securities which they represent. Depository receipt facilities may be established as either “unsponsored” or “sponsored”.While depository receipts issued under these two types of facilities are in some respects similar, there are distinctions between them relating to the rights and obligations of depository receipt holders and the practices of market participants. A depository may establish an unsponsored facility without participation by (or even necessarily the permission of) the issuer of the deposited securities, although typically the depository requests a letter of non-objection from such issuer prior to the establishment of the facility.Holders of unsponsored depository receipts generally bear all the costs of such facility.The depository usually charges fees upon the deposit and withdrawal of the deposited securities, the conversion of dividends into U.S. dollars, the disposition of non-cash distributions, and the performance of other services.The depository of an unsponsored facility frequently is under no obligation to pass through voting rights to depository receipt holders in respect of the deposited securities.In addition, an unsponsored facility is generally not obligated to distribute communications received from the issuer of the deposited securities or to disclose material information about such issuer in the U.S. and there may not be a correlation between such information and the market value of the depository receipts. Sponsored depository receipt facilities are created in generally the same manner as unsponsored facilities, except that the issuer of the deposited securities enters into a deposit agreement with the depository.The deposit agreement sets out the rights and responsibilities of the issuer, the depository, and the depository receipt holders.With sponsored facilities, the issuer of the deposited securities generally will bear some of the costs relating to the facility (such as dividend payment fees of the depository), although depository receipt holders continue to bear certain other costs (such as deposit and withdrawal fees).Under the terms of most sponsored arrangements, depositories agree to distribute notices of shareholder meetings and voting instructions, and to provide shareholder communications and other information to the depository receipt holders at the request of the issuer of the deposited securities.Risks associated with direct investments in foreign securities, rather than through depository receipts, are described below under “Foreign Securities.” D.Foreign Securities. General - To the extent that the Fund invests in foreign securities, it will be subject to certain considerations and risks that are not typically associated with domestic securities.Foreign securities may not be as liquid as domestic securities and may involve greater market risk, and foreign brokerage commissions and custody fees are generally higher than such domestic fees.There may be less publicly available information about a foreign issuer than a domestic one, and foreign companies are not generally subject to uniform accounting, auditing, and financial standards and requirements comparable to those applicable to U.S. companies.There may also be less government supervision and regulation of foreign securities exchanges, brokers, and listed companies than exists in the United States.Interest and dividends paid by foreign issuers may be subject to withholding and other foreign taxes, which may decrease the net return on such investments as compared to dividends and interest paid by domestic companies or the U.S. government.There may be the possibility of expropriations, seizure, or nationalization of foreign deposits, confiscatory taxation, political, economic, or social instability, or diplomatic developments that could affect assets held in foreign countries.Finally, the establishment of exchange controls or other foreign governmental laws or restrictions could adversely affect the payment of obligations. Emerging Markets Securities - Investing in emerging market securities imposes risks different from, or greater than, risks of investing in foreign developed countries.These risks include:smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; possible repatriation of investment income and capital.In addition, foreign investors may be required to register the proceeds of sales; future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies.The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Fund.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Additional risks of emerging markets securities may include:greater social, economic and political uncertainty and instability; more substantial governmental involvement in the economy; less governmental supervision and regulation; unavailability of currency hedging techniques; companies that are newly organized and small; differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers; and less developed legal systems.In addition, emerging securities markets may have different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions.Settlement problems may cause the Fund to miss attractive investment opportunities, hold a portion of its assets in cash pending investment, or be delayed in disposing of a portfolio security.Such a delay could result in possible liability to a purchaser of the security. E.Investment Company Securities.The Fund will invest in the securities of other investment companies, including index exchange-traded funds (“ETFs”) and index mutual funds (also called underlying funds).These underlying funds will generally attempt to replicate the performance of a particular index.An underlying fund may not always hold all of the same securities as the index it attempts to track.An underlying fund may use statistical sampling techniques to attempt to replicate the returns of an index.Statistical sampling techniques attempt to match the investment characteristics of the index and the fund by taking into account such factors as capitalization, industry exposures, dividend yield, price/earnings (P/E) ratio, price/book (P/B) ratio, and earnings growth.An underlying fund may not track the index perfectly because differences between the index and the fund’s portfolio can cause differences in performance.In addition, expenses and transaction costs, the size and frequency of cash flow into and out of the fund, and differences between how and when the fund and the index are valued can cause differences in performance.When the Fund invests in underlying funds it will indirectly bear its proportionate share of any fees and expenses payable directly by the underlying fund.In connection with its investments in other investment companies, the Fund will incur higher expenses, many of which may be duplicative.Furthermore, because the Fund invests in shares of ETFs and underlying funds its performance is directly related to the ability of the ETFs and underlying funds to meet their respective investment objectives, as well as the allocation of the Fund’s assets among the ETFs and underlying funds by the Adviser.Accordingly, the Fund’s investment performance will be influenced by the investment strategies of and risks associated with the ETFs and underlying funds in direct proportion to the amount of assets the Fund allocates to the ETFs and underlying funds utilizing such strategies. Investments in ETFs involve certain inherent risks generally associated with investments in a broadly-based portfolio of stocks, including risks that: (1) the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF or other instrument; (2) an ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weightings of securities or number of stocks held; (3) an ETF may also be adversely affected by the performance of the specific index, market sector or group of industries on which it is based; and (4) an ETF may not track an index as well as a traditional index mutual fund because ETFs are valued by the market and, therefore, there may be a difference between the market value and the ETF’s net asset value.Additionally, investments in fixed income ETFs involve certain inherent risks generally associated with investments in fixed income securities, including the risk of fluctuation in market value based on interest rates rising or declining and risks of a decrease in liquidity, such that no assurances can be made that an active trading market for underlying ETFs will be maintained. There is also a risk that the underlying funds or ETFs may terminate due to extraordinary events.For example, any of the service providers to the underlying fund or ETF, such as the trustee or sponsor, may close or otherwise fail to perform their obligations to the underlying fund or ETF, and the underlying fund or ETF may not be able to find a substitute service provider.Also, the underlying fund or ETF may be dependent upon licenses to use the various indices as a basis for determining their compositions and/or otherwise to use certain trade names.If these licenses are terminated, the respective underlying fund or ETF may also terminate.In addition, and underlying fund or ETF may terminate if its net assets fall below a certain amount.Although the Fund believes that in the event of the termination of an underlying fund or ETF, it will be able to invest instead in shares of an alternate underlying fund or ETF tracking the same market index or another index covering the same general market, there can be no assurance that shares of an alternate underlying fund or ETF would be available for investment at that time. Generally, under the 1940 Act, a fund may not acquire shares of another investment company (including ETFs) if, immediately after such acquisition, (i) such fund would hold more than 3% of the other investment company’s total outstanding shares, (ii) if such fund’s investment in securities of the other investment company would be more than 5% of the value of the total assets of the fund, or (iii) if more than 10% of such fund’s total assets would be invested in investment companies.The Securities and Exchange Commission (the “SEC”) has granted orders for exemptive relief to certain ETFs that permit investments in those ETFs by other investment companies (such as the Fund) in excess of these limits.The Fund may invest in ETFs that have received such exemptive orders from the SEC, pursuant to the conditions specified in such orders.In accordance with Section 12(d)(1)(F)(i) of the 1940 Act, the Fund may also invest in ETFs that have not received such exemptive orders as long as the Fund (and all of its affiliated persons, including the Adviser) does not acquire more than 3% of the total outstanding stock of such underlying ETF, unless otherwise permitted to do so pursuant to permission granted by the SEC.If the Fund seeks to redeem shares of an underlying ETF purchased in reliance on Section 12(d)(1)(F), the underlying ETF is not obligated to redeem an amount exceeding 1% of the underlying ETF’s outstanding shares during a period of less than 30 days.As of the date of this Registration Statement the SEC has proposed Rule 12d1-4 under the 1940 Act.Subject to certain conditions, proposed Rule 12d1-4 would provide an exemption to permit acquiring funds to invest in ETFs in excess of the limits of section 12(d)(1), including those described above. F.Inverse Exchange-Traded Funds.The Fund may invest in inverse ETFs, including double inverse (or ultra-short) ETFs.Inverse ETFs are subject to additional risk not generally associated with traditional ETFs.Inverse ETFs seek to negatively correlate to the performance of the particular index that they track by using various forms of derivative transactions, including by short-selling the underlying index.Ultra-short ETFs seek to multiply the negative return of the tracked index (e.g., twice the inverse return).As a result, an investment in an inverse ETF will decrease in value when the value of the underlying index rises.For example, an inverse ETF tracking the S&P 500 Index will gain 1% when the S&P falls 1% (if it is an ultra-short ETF that seeks twice the inverse return, it will gain 2%), and will lose 1% if the S&P 500 gains 1% (if an ultra short ETF that seeks twice the inverse return, it would lose 2%).By investing in ultra-short ETFs and gaining magnified short exposure to a particular index, the Fund can commit less assets to the investment in the securities represented on the index than would otherwise be required. Inverse ETFs determine their inverse return on a day-to-day basis and, as a result, there is no guarantee that the ETF’s actual long term returns will be equal to the daily return that the Fund seeks to achieve.For example, on a long-term basis (e.g., a period of 6months or a year), the return of a double inverse ETF may in fact be considerably less than two times the long-term inverse return of the tracked index.Furthermore, because inverse ETFs achieve their results by using derivative instruments, they are subject to the risks associated with derivative transactions, including the risk that the value of their derivatives may rise or fall more rapidly than other investments, thereby causing the ETF to lose money and, consequently, the value of the Fund’s investment to decrease.Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which could cause losses to the inverse ETF.Short sales in particular are subject to the risk that, if the price of the security sold short increases, the inverse ETF may have to cover its short position at a higher price than the short sale price, resulting in a loss to the inverse ETF and, indirectly, to the Fund.The inverse ETF’s use of these techniques will make the Fund’s investment in the ETF more volatile than if the Fund were to invest directly in the securities underlying the tracked index, or in an ETF that does not use leverage or derivative instruments.However, by investing in an inverse ETF rather than directly purchasing and/or selling derivative instruments, the Fund will limit its potential loss solely to the amount actually invested in the ETF (that is, the Fund will not lose more than its principal amount).Inverse ETFs may also incur capital gains, some of which may be taxed as ordinary income, thereby increasing the amounts of the Fund’s taxable distributions. G.Commodities.The Fund may invest in underlying funds that hold a portfolio of commodities.Commodities are physical substances, such as metals, that investors buy or sell on the market, usually through futures contracts.The price of a commodity is subject to supply and demand.Commodity risk refers to the uncertainties of future market values and the size of future income, caused by fluctuation in the price of a commodity.An investment in commodities contends with the following types of risks:price risk, adverse movements in world prices, exchange rates, and the basis between local and world prices; quantity risk; cost risk, input price risk; and political risk, how political conditions can affect supply, demand and the price of commodities. H.Fixed Income Securities.The Fund may invest in fixed income securities, including U.S. and foreign corporate debt securities, U.S. government securities and participation interests in such securities.Fixed income securities are generally considered to be interest rate sensitive, which means that their value will generally decrease when interest rates rise and increase when interest rates fall.Securities with shorter maturities, while offering lower yields, generally provide greater price stability than longer term securities and are less affected by changes in interest rates. Corporate Debt Securities - The Fund may invest in corporate debt securities.These are bonds, notes, debentures and investment certificates issued by corporations and other business organizations, including business trusts, in order to finance their credit needs.Corporate debt securities include commercial paper, which consists of short-term (usually from one to two hundred seventy days) unsecured promissory notes issued by corporations in order to finance their current operations. The Adviser considers corporate debt securities to be of investment-grade quality if they are rated BBB or higher by Standard & Poor’s Corporation (“S&P”) or Baa or higher by Moody’s Investors Services, Inc. (“Moody’s”), or if unrated, determined by the Adviser to be of comparable quality.Investment grade debt securities generally have adequate to strong protection of principal and interest payments.In the lower end of this category, credit quality may be more susceptible to potential future changes in circumstances and the securities have speculative elements. Reverse Convertible Notes - The Fund may invest in reverse convertible notes. Reverse convertible notes are short-term notes (i.e., with maturities of 1 year or less) that are linked to individual equity securities or broad market indices (e.g., the Nasdaq 100, S&P 500, etc), and which make regular interest payments, but also have a put option attached which is exercisable only if the price of the related equity security drops below a stated price.Reverse convertible notes offer limited protection against falling prices in the equity security to which they are linked by allowing for price decreases up to a predetermined amount while still providing a return of principal at maturity. At the issuer’s option, the investor at maturity may receive the amount of the principal or a fixed number of the linked security if the security closed below the limit price at any time from the valuation date to the settlement date (the valuation date is typically four days prior to the settlement date).Reverse convertible notes are subject to similar risks as those of the linked equity securities, such as the risk that the price of the related security may fall significantly, causing the value of the note to drop. Because reverse convertible notes typically are not principal protected, the Fund is likely to receive shares at a value less than the original amount invested if the linked securities have decreased in value.In contrast, the Fund will not realize any increase in the return on the note if the value of the linked security has increased during the term of the note.If a reverse convertible note is sold prior to maturity, the redemption price may be less than the original investment amount. High Yield Debt Securities (“Junk Bonds”) - The Fund may invest in securities that are below investment grade.The widespread expansion of government, consumer and corporate debt within the U.S. economy has made the corporate sector, especially cyclically sensitive industries, more vulnerable to economic downturns.An economic downturn could severely disrupt the market for high yield securities and adversely affect the value of outstanding securities and the ability of the issuers to repay principal and interest. The prices of high yield securities have been found to be more sensitive to adverse economic changes or individual corporate developments.Also, during an economic downturn, highly leveraged issuers may experience financial stress which would adversely affect their ability to service their principal and interest payment obligations, to meet projected business goals, and to obtain additional financing.If the issuer of a security owned by the Fund defaulted, the Fund could incur additional expenses to seek recovery.In addition, periods of economic uncertainty and changes can be expected to result in increased volatility of market prices of high yield securities and the Fund’s net asset value.Furthermore, in the case of high yield securities structured as zero coupon or pay-in-kind securities, their market prices are affected to a greater extent by interest rate changes and thereby tend to be more volatile than securities which pay interest periodically and in cash.High yield securities also present risks based on payment expectations.For example, high yield securities may contain redemption or call provisions.If an issuer exercises these provisions in a declining interest rate market, the Fund would have to replace the security with a lower yielding security, resulting in a decreased return for investors.Conversely, a high yield security’s value will decrease in a rising interest rate market, as will the value of the Fund’s assets.If the Fund experiences unexpected net redemptions, this may force it to sell its high yield securities without regard to their investment merits, thereby decreasing the asset base upon which the Fund’s expenses can be spread and possibly reducing the Fund’s rate of return. In addition, to the extent that there is no established retail secondary market, there may be thin trading of high yield securities, and this may have an impact on the Fund’s ability to accurately value high yield securities and the Fund’s assets and on the Fund’s ability to dispose of the securities.Adverse publicity and investor perception, whether or not based on fundamental analysis, may decrease the values and liquidity of high yield securities especially in a thinly traded market. There are also special tax considerations associated with investing in high yield securities structured as zero coupon or pay-in-kind securities.For example, the Fund reports the interest on these securities as income even though it receives no cash interest until the security’s maturity or payment date.Also, the shareholders are taxed on this interest even if the Fund does not distribute cash to them.Therefore, in order to pay taxes on this interest, shareholders may have to redeem some of their shares.These actions are likely to reduce the Fund’s assets and may thereby increase its expense ratio and decrease its rate of return. Municipal Securities - The Fund may invest in municipal securities.These are long- and short-term debt obligations issued by or on behalf of states, territories and possessions of the United States, the District of Columbia and their political subdivisions, agencies, instrumentalities and authorities, as well as other qualifying issuers (including the U.S. Virgin Islands, Puerto Rico and Guam), the income from which is exempt from regular federal income tax and exempt from state tax in the state of issuance.Municipal securities are issued to obtain funds to construct, repair or improve various public facilities such as airports, bridges, highways, hospitals, housing, schools, streets and water and sewer works, to pay general operating expenses or to refinance outstanding debts.They also may be issued to finance various private activities, including the lending of funds to public or private institutions for construction of housing, educational or medical facilities or the financing of privately owned or operated facilities.Municipal securities consist of tax exempt bonds, tax exempt notes and tax exempt commercial paper.Municipal notes, which are generally used to provide short-term capital needs and have maturities of one year or less, include tax anticipation notes, revenue anticipation notes, bond anticipation notes and construction loan notes.Tax exempt commercial paper typically represents short-term, unsecured, negotiable promissory notes.The Fund may invest in other municipal securities such as variable rate demand instruments. The two principal classifications of municipal securities are “general obligation” and “revenue” bonds.General obligation bonds are backed by the issuer’s full credit and taxing power.Revenue bonds are backed by the revenues of a specific project, facility or tax.Industrial development revenue bonds are a specific type of revenue bond backed by the credit of the private issuer of the facility, and therefore investments in these bonds have more potential risk that the issuer will not be able to meet scheduled payments of principal and interest. The Adviser considers municipal securities to be of investment grade quality if they are rated BBB or higher by S&P, Baa or higher by Moody’s, or if unrated, determined by the Adviser to be of comparable quality.Investment grade debt securities generally have adequate to strong protection of principal and interest payments.In the lower end of this category, credit quality may be more susceptible to potential future changes in circumstances and the securities have speculative elements.The Fund may invest in securities rated below investment grade. U.S. Government Securities - The Fund may invest in U.S. government securities.These securities may be backed by the credit of the government as a whole or only by the issuing agency.U.S. Treasury bonds, notes, and bills and some agency securities, such as those issued by the Federal Housing Administration and the Government National Mortgage Association (GNMA), are backed by the full faith and credit of the U.S. government as to payment of principal and interest and are the highest quality government securities.Other securities issued by U.S. government agencies or instrumentalities, such as securities issued by the Federal Home Loan Banks and the Federal Home Loan Mortgage Corporation, are supported only by the credit of the agency that issued them, and not by the U.S. government.Securities issued by the Federal Farm Credit System, the Federal Land Banks and the Federal National Mortgage Association (FNMA) are supported by the agency’s right to borrow money from the U.S. Treasury under certain circumstances, but are not backed by the full faith and credit of the U.S. government. Foreign Government Securities - The Fund may invest in debt securities of foreign governments.Debt securities issued by foreign governments are often, but not always, supported by the full faith and credit of the foreign governments, or their subdivisions, agencies or instrumentalities, that issue them.These securities involve the risks discussed above with respect to foreign securities.Additionally, the issuer of the debt or the governmental authorities that control repayment of the debt may be unwilling or unable to pay interest or repay principal when due.Political or economic changes or the balance of trade may affect a country’s willingness or ability to service its debt obligations.Periods of economic uncertainty may result in the volatility of market prices of sovereign debt obligations, especially debt obligations issued by the governments of developing countries.Foreign government obligations of developing countries, and some structures of emerging market debt securities, both of which are generally below investment grade, are sometimes referred to as “Brady Bonds.” Mortgage-Backed Securities - The Fund may invest in mortgage-backed securities.These securities represent an interest in a pool of mortgages.These securities, including securities issued by FNMA and GNMA, provide investors with payments consisting of both interest and principal as the mortgages in the underlying mortgage pools are repaid.Unscheduled or early payments on the underlying mortgages may shorten the securities’ effective maturities.The average life of securities representing interests in pools of mortgage loans is likely to be substantially less than the original maturity of the mortgage pools as a result of prepayments or foreclosures of such mortgages.Prepayments are passed through to the registered holder with the regular monthly payments of principal and interest, and have the effect of reducing future payments.To the extent the mortgages underlying a security representing an interest in a pool of mortgages are prepaid, the Fund may experience a loss (if the price at which the respective security was acquired by the Fund was at a premium over par, which represents the price at which the security will be sold upon prepayment).In addition, prepayments of such securities held by the Fund will reduce the share price of the Fund to the extent the market value of the securities at the time of prepayment exceeds their par value.Furthermore, the prices of mortgage-backed securities can be significantly affected by changes in interest rates.Prepayments may occur with greater frequency in periods of declining mortgage rates because, among other reasons, it may be possible for mortgagors to refinance their outstanding mortgages at lower interest rates.In such periods, it is likely that any prepayment proceeds would be reinvested by the Fund at lower rates of return. Collateralized Mortgage Obligations (CMOs) - The Fund may invest in CMOs.CMOs are securities collateralized by mortgages or mortgage-backed securities.CMOs are issued with a variety of classes or series, which have different maturities and are often retired in sequence.CMOs may be issued by governmental or non-governmental entities such as banks and other mortgage lenders.Non-government securities may offer a higher yield but also may be subject to greater price fluctuation than government securities.Investments in CMOs are subject to the same risks as direct investments in the underlying mortgage and mortgage-backed securities.In addition, in the event of a bankruptcy or other default of an entity that issued the CMO held by the Fund, the Fund could experience both delays in liquidating its position and losses. Zero Coupon and Pay in Kind Bonds - Corporate debt securities and municipal obligations include so called “zero coupon” bonds and “pay in kind” bonds.Zero coupon bonds do not make regular interest payments.Instead they are sold at a deep discount from their face value.The Fund will accrue income on such bonds for tax and accounting purposes, in accordance with applicable law.This income will be distributed to shareholders.Because no cash is received at the time such income is accrued, the Fund may be required to liquidate other portfolio securities to satisfy its distribution obligations.Because a zero coupon bond does not pay current income, its price can be very volatile when interest rates change.In calculating its dividend, the Fund takes into account as income a portion of the difference between a zero coupon bond’s purchase price and its face value.Certain types of CMOs pay no interest for a period of time and therefore present risks similar to zero coupon bonds. The Federal Reserve creates STRIPS (Separate Trading of Registered Interest and Principal of Securities) by separating the coupon payments and the principal payment from an outstanding Treasury security and selling them as individual securities.A broker-dealer creates a derivative zero by depositing a Treasury security with a custodian for safekeeping and then selling the coupon payments and principal payment that will be generated by this security separately.Examples are Certificates of Accrual on Treasury Securities (CATs), Treasury Investment Growth Receipts (TIGRs) and generic Treasury Receipts (TRs).These derivative zero coupon obligations are not considered to be government securities unless they are part of the STRIPS program.Original issue zeros are zero coupon securities issued directly by the U.S. government, a government agency or by a corporation. Pay in kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds.The value of zero coupon bonds and pay in kind bonds is subject to greater fluctuation in response to changes in market interest rates than bonds that make regular payments of interest.Both of these types of bonds allow an issuer to avoid the need to generate cash to meet current interest payments.Accordingly, such bonds may involve greater credit risks than bonds that make regular payment of interest.Even though zero coupon bonds and pay in kind bonds do not pay current interest in cash, the Fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders.Thus, the Fund could be required at times to liquidate other investments in order to satisfy its dividend requirements.The Fund will not invest more than 5% of its net assets in pay-in-kind bonds. Financial Service Industry Obligations - Financial service industry obligations include among others, the following: (1)Certificates of Deposit.Certificates of deposit are negotiable certificates evidencing the indebtedness of a commercial bank or a savings and loan association to repay funds deposited with it for a definite period of time (usually from fourteen days to one year) at a stated or variable interest rate. (2)Bankers’ Acceptances.Bankers’ acceptances are credit instruments evidencing the obligation of a bank to pay a draft which has been drawn on it by a customer, which instruments reflect the obligation both of the bank and of the drawer to pay the face amount of the instrument upon maturity. Asset-Backed and Receivable-Backed Securities - The Fund may invest in asset-backed securities. These securities are undivided fractional interests in pools of consumer loans (unrelated to mortgage loans) held in a trust.Payments of principal and interest are passed through to certificate holders and are typically supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guaranty or senior/subordination.The degree of credit enhancement varies, but generally amounts to only a fraction of the asset-backed or receivable-backed security’s par value until exhausted.If the credit enhancement is exhausted, certificate holders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans.The value of these securities also may change because of changes in the market’s perception of the creditworthiness of the servicing agent for the loan pool, the originator of the loans or the financial institution providing the credit enhancement.Asset-backed and receivable-backed securities are ultimately dependent upon payment of consumer loans by individuals, and the certificate holder generally has no recourse against the entity that originated the loans.The underlying loans are subject to prepayments that shorten the securities’ weighted average life and may lower their return.As prepayments flow through at par, total returns would be affected by the prepayments: if a security were trading at a premium, its total return would be lowered by prepayments, and if a security were trading at a discount, its total return would be increased by prepayments.The Fund will not invest more than 5% of its net assets in asset-backed or receivable-backed securities. Rule 144A Securities – Subject to Board oversight, the Fund may invest in Rule 144A securities that the Adviser determines to be liquid.Rule 144A allows a broader institutional trading market for securities otherwise subject to restriction on their resale to the general public.Rule 144A establishes a “safe harbor” from the registration requirements of the 1933 Act of resales of certain securities to qualified institutional buyers.Rule 144A securities are not considered to be illiquid for purposes of the Fund’s illiquid securities policy, which prohibits the Fund from investing in illiquid securities, if such securities satisfy the conditions enumerated in Rule 144A and are determined to be liquid by the Adviser in accordance with the requirements established by the Trust. In determining the liquidity of such securities, the Adviser will consider, among other things, the following factors:(1) the frequency of trades and quotes for the security; (2) the number of dealers and other potential purchasers or sellers of the security; (3) dealer undertakings to make a market in the security and (4) the nature of the security and of the marketplace trades (e.g., the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer). I.Exchange-Traded Notes.The Fund may invest in exchange-traded notes (“ETNs”), which are debt securities of an issuer that are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market.Similar to other debt securities, ETNs tend to have a maturity date and are backed only by the credit of the issuer.ETNs are designed to provide investors access to the returns of various market benchmarks, such as a securities index, currency or investment strategy, less fees and expenses.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying market, changes in the applicable interest rates, and changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced market.It is expected that the issuer’s credit rating will be investment grade at the time of investment, however, the credit rating may be revised or withdrawn at any time and there is no assurance that a credit rating will remain in effect for any given time period.If a rating agency lowers the issuer’s credit rating, the value of the ETN will decline and a lower credit rating reflects a greater risk that the issuer will default on its obligation.When the Fund invests in ETNs, it will bear its proportionate share of any fees and expenses associated with investment in such securities.Such fees reduce the amount of return on investment at maturity or upon redemption.There may be restrictions on the Fund’s right to redeem its investment in an ETN, which are meant to be held until maturity.There are no periodic interest payments for ETNs, and principal is not protected.As is the case with ETFs, an investor could lose some of or the entire amount invested in ETNs.The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market.Additionally, recent private letter rulings by the Internal Revenue Service have indicated that a regulated investment company (RIC) can rely on favorable treatment concerning whether ETNs that track commodity indices generate qualifying income under Section 851(b)(2). J.Derivative Instruments. The Fund may invest in a variety of derivative instruments as described below: Forward Foreign Currency Exchange Contracts - The Fund may engage in foreign currency exchange transactions. The value of the Fund’s portfolio securities that are invested in non-U.S. dollar denominated instruments as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates, and the Fund may incur costs in connection with conversions between various currencies. The Fund will conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through forward contracts to purchase or sell foreign currencies. A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. These contracts are traded directly between currency traders (usually large commercial banks) and their customers. The Fund will not, however, hold foreign currency except in connection with purchase and sale of foreign portfolio securities. When the Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, it may desire to establish the cost or proceeds relative to another currency. The forward contract may be denominated in U.S. dollars or may be a “cross-currency” contract where the forward contract is denominated in a currency other than U.S. dollars. However, this tends to limit potential gains which might result from a positive change in such currency relationships. The forecasting of a short-term currency market movement is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain. The Fund may enter into such forward contracts if, as a result, not more than 100% of the value of its total assets would be committed to such contracts. Under normal circumstances, consideration of the prospect for currency parities will be incorporated into the longer term investment decisions made with regard to overall diversification strategies. However, the Adviser believes it is important to have the flexibility to enter into forward contracts when the Adviser determines it to be in the best interests of the Fund. Generally, the Fund will not enter into a forward foreign currency exchange contract with a term of greater than 90 days. At the maturity of the contract, the Fund may either sell the portfolio security and make delivery of the foreign currency, or may retain the security and terminate the obligation to deliver the foreign currency by purchasing an “offsetting” forward contract with the same currency trader obligating the Fund to purchase, on the same maturity date, the same amount of the foreign currency. It is impossible to forecast with absolute precision the market value of portfolio securities at the expiration of the contract. Accordingly, it may be necessary for the Fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security is less than the amount of foreign currency the Fund is obligated to deliver and if a decision is made to sell the security and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security if its market value exceeds the amount of foreign currency the Fund is obligated to deliver. If the Fund retains the portfolio security and engages in an offsetting transaction, the Fund will incur a gain or a loss (as described below) to the extent that there has been movement in forward contract prices. If the Fund engages in an offsetting transaction, it may subsequently enter into a new forward contract to sell the foreign currency. Should forward prices decline during the period between entering into a forward contract for the sale of a foreign currency and the date the Fund enters into an offsetting contract for the purchase of the foreign currency, the Fund will realize a gain to the extent the price of the currency the Fund has agreed to sell exceeds the price of the currency it has agreed to purchase. Should forward prices increase, the Fund will suffer a loss to the extent the price of the currency the Fund has agreed to purchase exceeds the price of the currency the Fund has agreed to sell. The Fund’s dealings in forward foreign currency exchange contracts will be limited to the transactions described above. The Fund is not required to enter into such transactions with regard to its foreign currency-denominated securities and will not do so unless deemed appropriate by the Adviser. It should also be realized that this method of protecting the value of the Fund’s portfolio securities against a decline in the value of a currency does not eliminate fluctuations in the underlying prices of the securities held by the Fund. It simply establishes a rate of exchange which one can achieve at some future point in time. Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, at the same time, they tend to limit any potential gain which might result should the value of such currency increase. Writing Covered Call Options - The Fund may write covered call options on equity securities or futures contracts that the Fund is eligible to purchase to earn premium income, to assure a definite price for a security it has considered selling, or to close out options previously purchased. The Fund may write covered call options if, immediately thereafter, not more than 30% of its net assets would be committed to such transactions. A call option gives the holder (buyer) the right to purchase a security or futures contract at a specified price (the exercise price) at any time until a certain date (the expiration date). A call option is “covered” if the Fund owns the underlying security subject to the call option at all times during the option period. When the Fund writes a covered call option, it maintains a segregated account with its Custodian or as otherwise required by the rules of the exchange the underlying security, cash or liquid portfolio securities in an amount not less than the exercise price at all times while the option is outstanding. The writing of covered call options is considered to be a conservative investment technique. The Fund will receive a premium from writing a call option, which increases the Fund’s return in the event the option expires unexercised or is closed out at a profit. The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option and the remaining term of the option. However, there is no assurance that a closing transaction can be effected at a favorable price. During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. Writing Covered Put Options - The Fund may write covered put options on equity securities and futures contracts that the Fund is eligible to purchase to earn premium income or to assure a definite price for a security if it is considering acquiring the security at a lower price than the current market price or to close out options previously purchased. The Fund may not write a put option if, immediately thereafter, more than 25% of its net assets would be committed to such transactions. A put option gives the holder of the option the right to sell, and the writer has the obligation to buy, the underlying security at the exercise price at any time during the option period. The operation of put options in other respects is substantially identical to that of call options. When the Fund writes a covered put option, it maintains in a segregated account with its Custodian cash or liquid portfolio securities in an amount not less than the exercise price at all times while the put option is outstanding. The Fund will receive a premium from writing a put option, which increases the Fund’s return in the event the option expires unexercised or is closed out at a profit. The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option and the remaining term of the option. The risks involved in writing put options include the risk that a closing transaction cannot be effected at a favorable price and the possibility that the price of the underlying security may fall below the exercise price, in which case the Fund may be required to purchase the underlying security at a higher price than the market price of the security at the time the option is exercised, resulting in a potential capital loss unless the security subsequently appreciates in value. The Fund may also write straddles (combinations of puts and calls on the same underlying security.) Purchasing Put Options - The Fund may purchase put options. As the holder of a put option, the Fund has the right to sell the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. The Fund may purchase a put option on an underlying security (a “protective put”) owned as a defensive technique in order to protect against an anticipated decline in the value of the security. Such hedge protection is provided only during the life of the put option when the Fund, as the holder of the put option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security’s market price. For example, a put option may be purchased in order to protect unrealized appreciation of a security where the Adviser deems it desirable to continue to hold the security because of tax considerations. The premium paid for the put option and any transaction costs would reduce any capital gain otherwise available for distribution when the security is eventually sold. The Fund may also purchase put options at a time when it does not own the underlying security. By purchasing put options on a security it does not own, the Fund seeks to benefit from a decline in the market price of the underlying security. If the put option is not sold when it has remaining value, and if the market price of the underlying security remains equal to or greater than the exercise price during the life of the put option, the Fund will lose its entire investment in the put option. In order for the purchase of a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs, unless the put option is sold in a closing sale transaction. The premium paid by the Fund when purchasing a put option will be recorded as an asset in the Fund’s statement of assets and liabilities. This asset will be adjusted daily to the option’s current market value, which will be the latest sale price at the time at which the Fund’s net asset value per share is computed (close of trading on the New York Stock Exchange), or, in the absence of such sale, the latest bid price. The asset will be extinguished upon expiration of the option, the selling (writing) of an identical option in a closing transaction, or the delivery of the underlying security upon the exercise of the option. The purchaser of a put option risks a total loss of the premium paid for the option if the price of the underlying security does not increase or decrease sufficiently to justify exercise. Purchasing Call Options - The Fund may purchase call options. As the holder of a call option, the Fund has the right to purchase the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. The Fund may also purchase call options on relevant stock indexes. Call options may also be purchased by the Fund for the purpose of acquiring the underlying securities for its portfolio. Utilized in this fashion, the purchase of call options enables the Fund to acquire the securities at the exercise price of the call option plus the premium paid. At times the net cost of acquiring securities in this manner may be less than the cost of acquiring the securities directly. This technique may also be useful to the Fund in purchasing a large block of securities that would be more difficult to acquire by direct market purchases. So long as it holds such a call option rather than the underlying security itself, the Fund is partially protected from any unexpected decline in the market price of the underlying security and in such event could allow the call option to expire, incurring a loss only to the extent of the premium paid for the option. The Fund may also purchase call options on underlying securities it owns in order to protect unrealized gains on call options previously written by it. A call option would be purchased for this purpose where tax considerations make it inadvisable to realize such gains through a closing purchase transaction. Call options may also be purchased at times to avoid realizing losses that would result in a reduction of the Fund’s current return. For example, where the Fund has written a call option on an underlying security having a current market value below the price at which such security was purchased by the Fund, an increase in the market price could result in the exercise of the call option written by the Fund and the realization of a loss on the underlying security with the same exercise price and expiration date as the option previously written. Options Transactions Generally - Option transactions in which the Fund may engage involve the specific risks described above as well as the following risks: the writer of an option may be assigned an exercise at any time during the option period; disruptions in the markets for underlying instruments could result in losses for options investors; imperfect or no correlation between the option and the securities being hedged; the insolvency of a broker could present risks for the broker’s customers; and market imposed restrictions may prohibit the exercise of certain options. In addition, the option activities of the Fund may affect its portfolio turnover rate and the amount of brokerage commissions paid by the Fund. The success of the Fund in using the option strategies described above depends, among other things, on a Sub-adviser’s ability to predict the direction and volatility of price movements in the options, futures contracts and securities markets and its ability to select the proper time, type and duration of the options. The Fund may purchase either exchange-traded or over-the-counter options on securities. With certain exceptions, over-the-counter options, and any assets used to cover them, are considered illiquid securities. The Fund’s ability to terminate options positions established in the over-the-counter market may be more limited than in the case of exchange-traded options and may also involve the risk that securities dealers participating in such transactions would fail to meet their obligations to the Fund. Futures Contracts - The Fund may purchase and sell futures contracts to hedge against changes in prices. The Fund will not engage in futures transactions for speculative purposes. The Fund may also write call options and purchase put options on futures contracts as a hedge to attempt to protect securities in its portfolio against decreases in value. When the Fund writes a call option on a futures contract, it is undertaking the obligation of selling a futures contract at a fixed price at any time during a specified period if the option is exercised. Conversely, as purchaser of a put option on a futures contract, the Fund is entitled (but not obligated) to sell a futures contract at the fixed price during the life of the option. The Fund may not purchase or sell futures contracts or related options if immediately thereafter the sum of the amount of margin deposits on the Fund’s existing futures positions and premiums paid for related options would exceed 5% of the market value of the Fund’s total assets. When the Fund purchases futures contracts, an amount of cash and cash equivalents equal to the underlying commodity value of the futures contracts (less any related margin deposits) will be deposited in a segregated account with the Fund’s custodian (or the broker, if legally permitted) to collateralize the position and thereby insure that the use of such futures contract is unleveraged. When the Fund sells futures contracts or related option contracts, it will either own or have the right to receive the underlying future or security, or will make deposits to collateralize the position as discussed above. When the Fund uses futures and options on futures as hedging devices, there is a risk that the prices of the securities subject to the futures contracts may not correlate perfectly with the prices of the securities in the Fund’s portfolio. This may cause the futures contract and any related options to react differently than the portfolio securities to market changes. In addition, the Adviser could be incorrect in its expectations about the direction or extent of market factors such as stock price movements. In these events, the Fund may lose money on the futures contract or option. It is not certain that a secondary market for positions in futures contracts or for options will exist at all times. Although the Adviser will consider liquidity before entering into these transactions, there is no assurance that a liquid secondary market on an exchange or otherwise will exist for any particular futures contract or option at any particular time. The Fund’s ability to establish and close out futures and options positions depends on this secondary market.Pursuant to a notice of eligibility claiming exclusion from the definition of commodity pool operator filed with the Commodity Futures Trading Commission (the “CFTC”) and the National Futures Association on behalf of the Fund, neither the Trust nor the Fund is deemed to be a “commodity pool operator” under the Commodity Exchange Act, as amended (the “CEA”), and accordingly, they are not subject to registration or regulation as such under the CEA. K.Short Sales.The Fund may make short sales as part of its overall portfolio management strategies or to offset a potential decline in value of a security.The Fund may engage in short sales with respect to various types of securities, including ETFs.A short sale involves the sale of a security that is borrowed from a broker or other institution to complete the sale.The Fund may engage in short sales with respect to securities it owns, as well as securities that it does not own.Short sales expose the Fund to the risk that it will be required to acquire, convert or exchange securities to replace the borrowed securities (also known as “covering” the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss to the Fund.The Fund’s investment performance may also suffer if the Fund is required to close out a short position earlier than it had intended.The Fund must segregate assets determined by the Adviser to be liquid in accordance with procedures established by the Board of Trustees, or otherwise cover its position in a permissible manner.The Fund will be required to pledge its liquid assets to the broker in order to secure its performance on short sales.As a result, the assets pledged may not be available to meet the Fund’s needs for immediate cash or other liquidity.In addition, the Fund may be subject to expenses related to short sales that are not typically associated with investing in securities directly, such as costs of borrowing and margin account maintenance costs associated with the Fund’s open short positions.These types of short sales expenses are sometimes referred to as the “negative cost of carry,” and will tend to cause the Fund to lose money on a short sale even in instances where the price of the underlying security sold short does not change over the duration of the short sale.Dividend expenses on securities sold short are not covered under the Adviser’s expense limitation agreement with the Fund and, therefore, these expenses will be borne by the shareholders of the Fund. L.Non-Diversification Risk.The Fund is non-diversified and, as a result, may have greater volatility than other diversified funds.Because a non-diversified fund may invest a larger percentage of its assets in securities of a single company than diversified funds, the performance of that company can have a substantial impact on the Fund’s share price.The Fund will be subject to substantially more investment risk and potential for volatility than a diversified fund because the poor performance of an individual security in the Fund’s portfolio will have a greater negative impact on the Fund’s performance than if the Fund’s assets were diversified among a larger number of portfolio securities.The Fund intends to maintain the required level of diversification so as to qualify as a “regulated investment company” for purposes of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), in order to avoid liability for federal income tax to the extent that its earnings are distributed to shareholders.Compliance with diversification requirements of the Internal Revenue Code could limit the investment flexibility of the Fund. PORTFOLIO TURNOVER Although the Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.The Fund’s portfolio turnover rate is a measure of the Fund’s portfolio activity, and is calculated by dividing the lesser of purchases or sales of securities by the average value of the portfolio securities held during the period.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions.The Fund’s portfolio turnover rate for the fiscal period December 30, 2009 (commencement of operations) through October 31, 2010 was 313.40%. INVESTMENT LIMITATIONS Fundamental.The investment limitations described below have been adopted by the Trust with respect to the Fund and are fundamental (“Fundamental”), i.e., they may not be changed without the affirmative vote of a majority of the outstanding shares of the Fund.As used in the Prospectus and this SAI, the term “majority of the outstanding shares of the Fund” means the lesser of:(1) 67% or more of the outstanding shares of the Fund present at a meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented at such meeting; or (2) more than 50% of the outstanding shares of the Fund. 1.Borrowing Money.The Fund will not borrow money, except from:(a) a bank, provided that immediately after such borrowing there is an asset coverage of 300% for all borrowings of the Fund; or (b) a bank or other persons for temporary purposes only, provided that such temporary borrowings are in an amount not exceeding 5% of the Fund’s total assets at the time when the borrowing is made.This limitation does not preclude the Fund from entering into reverse repurchase transactions, provided that the Fund has an asset coverage of 300% for all borrowings and repurchase commitments of the Fund pursuant to reverse repurchase transactions. 2.Senior Securities.The Fund will not issue senior securities.This limitation is not applicable to activities that may be deemed to involve the issuance or sale of a senior security by the Fund, provided that the Fund’s engagement in such activities is consistent with or permitted by the Investment Company Act of 1940, as amended (the “1940 Act”), the rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 3.Underwriting.The Fund will not act as underwriter of securities issued by other persons.This limitation is not applicable to the extent that, in connection with the disposition of portfolio securities (including restricted securities), the Fund may be deemed an underwriter under certain federal securities laws. 4.Real Estate.The Fund will not purchase or sell real estate.This limitation is not applicable to investments in marketable securities that are secured by or represent interests in real estate.This limitation does not preclude the Fund from investing in mortgage related securities or investing in companies engaged in the real estate business or that have a significant portion of their assets in real estate (including real estate investment trusts). 5.Commodities.The Fund will not purchase or sell commodities unless acquired as a result of ownership of securities or other investments.This limitation does not preclude the Fund from purchasing or selling options or futures contracts, from investing in securities or other instruments backed by commodities or from investing in companies that are engaged in a commodities business or have a significant portion of their assets in commodities. 6.Loans.The Fund will not make loans to other persons, except:(a) by loaning portfolio securities; (b) by engaging in repurchase agreements; or (c) by purchasing non-publicly offered debt securities.For purposes of this limitation, the term “loans” shall not include the purchase of a portion of an issue of publicly distributed bonds, debentures or other securities. 7.Concentration.The Fund will not invest more than 25% of its total assets in any one particular industry.This limitation is not applicable to investments in obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities or repurchase agreements with respect thereto. With respect to the percentages adopted by the Trust as maximum limitations on its investment policies and limitations, an excess above the fixed percentage will not be a violation of the policy or limitation unless the excess results immediately and directly from the acquisition of any security or the action taken.This paragraph does not apply to the borrowing policy set forth in paragraph 1 above.For purposes of the Fund’s concentration policy, the Fund will utilize the Global Industry Classification Standard (GICS®) codes. Notwithstanding any of the foregoing limitations, any investment company, whether organized as a trust, association or corporation, or a personal holding company, may be merged or consolidated with or acquired by the Trust, provided that if such merger, consolidation or acquisition results in an investment in the securities of any issuer prohibited by said paragraphs, the Trust shall, within ninety days after the consummation of such merger, consolidation or acquisition, dispose of all of the securities of such issuer so acquired or such portion thereof as shall bring the total investment therein within the limitations imposed by said paragraphs above as of the date of consummation. INVESTMENT ADVISER The Fund’s Adviser is TEAM Financial Asset Management, LLC, 800 Corporate Circle, Suite 106, Harrisburg, PA 17110.The Adviser was formed in 2009 by James Dailey, its sole owner.The Adviser provides investment advice primarily to high net worth individuals and institutional clients.The Fund is the first mutual fund managed by the Adviser. Under the terms of the management agreement (the “Agreement”), the Adviser manages the Fund’s investments subject to oversight by the Board of Trustees.As compensation for its management services, the Fund is obligated to pay the Adviser a fee computed and accrued daily and paid monthly at an annual rate of 1.25% of the average daily net assets of the Fund. The Adviser has contractually agreed to waive or limit its fee and reimburse certain Fund operating expenses, until February 29, 2012, so that the ratio of total annual operating expenses does not exceed 1.95%.This operating expense limitation does not apply to: (i) interest, (ii)taxes, (iii) brokerage commissions, (iv) other expenditures which are capitalized in accordance with generally accepted accounting principles, (v) other extraordinary expenses not incurred in the ordinary course of the Fund’s business, (vi) dividend expense on short sales, and (vii) expenses that the Fund has incurred but did not actually pay because of an expense offset arrangement, if applicable, incurred by the Fund in any fiscal year. The operating expense limitation also excludes any “Acquired Fund Fees and Expenses.”Acquired Fund Fees and Expenses represent the pro rata expense indirectly incurred by the Fund as a result of investing in other investment companies, including ETFs, closed-end funds and money market funds that have their own expenses.The Adviser may be entitled to the reimbursement of any fees waived or expenses reimbursed pursuant to the agreement provided overall expenses fall below the limitations set forth above. The Adviser may recoup the sum of all fees previously waived or expenses reimbursed during any of the previous three (3) years, less any reimbursement previously paid, provided total expenses do not exceed the limitation set forth above. The following table describes the advisory fees paid to the Adviser by the Fund for the period indicated. Fiscal Year Ended Advisory Fees Accrued Fee Waiver/ Expense Reimbursement Net Advisory Fees Paid October 31, 20101 $364,154 ($0) $ 364,154 1For the period December 30, 2009 (commencement of operations) through October 31, 2010. The Adviser retains the right to use the name “Team Financial Asset Management” in connection with another investment company or business enterprise with which the Adviser is or may become associated.The Trust’s right to use the name “Team Financial Asset Management” automatically ceases 90 days after termination of the Agreement and may be withdrawn by the Adviser on 90 days’ written notice. The Adviser may make payments to banks or other financial institutions that provide shareholder services and administer shareholder accounts. If a bank or other financial institution were prohibited from continuing to perform all or a part of such services, management of the Fund believes that there would be no material impact on the Fund or shareholders. Banks and other financial institutions may charge their customers fees for offering these services to the extent permitted by applicable regulatory authorities, and the overall return to those shareholders availing themselves of the bank services will be lower than to those shareholders who do not.The Fund may from time to time purchase securities issued by banks and other financial institutions that provide such services; however, in selecting investments for the Fund, no preference will be shown for such securities. About the Portfolio Managers James Dailey is solely responsible for managing the Fund (“Portfolio Manager”).As of October 31, 2010, the Portfolio Manager was responsible for managing the following types of accounts, in addition to the Fund: Account Type Number of Accounts by Account Type Total Assets By Account Type Number of Accounts by Type Subject to a Performance Fee Total Assets By Account Type Subject to a Performance Fee Registered Investment Companies 0 N/A N/A N/A Pooled Investment Vehicles 0 N/A N/A N/A Other Accounts 576 $175 million 0 N/A Compensation:As an equity partner of TEAM Financial Managers, Inc., an affiliate of the Adviser, and as sole owner of the Adviser, Mr. Dailey receives compensation in the form of distributions and profits from these entities. Potential Conflicts of Interest:Potential conflicts of interest may arise because the Portfolio Manager uses the same proprietary investment methodology for the Fund as he uses for other clients.This means that the Portfolio Manager will make the investment strategies used to manage the Fund available to other clients.As a result, there may be circumstances under which the Fund and other clients of the Adviser may compete in purchasing available investments and, to the extent that the demand exceeds the supply, may result in driving the prices of such investments up, resulting in higher costs to the Fund.There also may be circumstances under which the Portfolio Manager recommends the purchase or sale of various investments to other clients and does not purchase or sell the same investments for the Fund, or purchases or sells an investment for the Fund and does not include such investment in recommendations provided to other clients.This is because the Adviser’s portfolio recommendations among clients differ based on each client’s investment policy guidelines and/or prevailing market conditions at the time such recommendation is made.The Portfolio Manager may also carry on investment activities for his own account(s) and/or the accounts of family members. As a result of these activities, the Portfolio Manager is engaged in substantial activities other than on behalf of the Fund, and may have differing economic interests in respect of such activities. Ownership of Fund Shares:As of October 31, 2010, the Portfolio Manager owned shares of the Fund in the following range: $100,001 - $500,000. TRUSTEES AND OFFICERS The Board of Trustees supervises the business activities of the Trust and is responsible for protecting the interests of shareholders. The Chairman of the Board of Trustees is R. Jeffrey Young, who is an “interested person” of the Trust, as that term is defined under the 1940 Act.The Board of Trustees does not have a Trustee, who is not an “interested person” of the Trust (“Independent Trustee”), as that term is defined under the 1940 Act, designated as a lead Independent Trustee.The Board of Trustees has considered the overall leadership structure of the Trust and has established committees designed to facilitate the governance of the Trust by the Trustees generally and the Board’s role with respect to risk oversight specifically.The Trust’s committees are responsible for certain aspects of risk oversight relating to financial statements, the valuation of the Trust’s assets, and compliance matters.The Board of Trustees also has frequent interaction with the service providers and Chief Compliance Officer of the Trust with respect to risk oversight matters.The Trust’s Chief Compliance Officer (the “CCO”) reports directly to the Board generally with respect to the CCO’s role in managing the compliance risks of the Trust.The CCO may also report directly to a particular committee of the Board depending on the subject matter.The Trust’s principal financial officer reports to the Audit Committee of the Board on all financial matters affecting the Trust, including risks associated with financial reporting.Through the committee structure, the Trustees also interact with other officers and service providers of the Trust to monitor risks related to the Trust’s operations. The Trust has determined that its leadership structure is appropriate based on the size of the Trust, the Board of Trustees’ current responsibilities, each Trustee’s ability to participate in the oversight of the Trust and committee transparency. The Trustees are experienced businesspersons who meet throughout the year to oversee the Trust’s activities, review contractual arrangements with companies that provide services to the Fund and review performance.Each Trustee serves as a trustee until termination of the Trust unless the Trustee dies, resigns, retires or is removed. The following table provides information regarding each of the Independent Trustees. Name, Address*, (Age), Position with Trust**, Term of Position with Trust Principal Occupation During Past 5 Years and Other Directorships Dr. Merwyn R. Vanderlind, 74, Independent Trustee, August 2008 to present. Retired; Consultant to Battelle Memorial Institute (International Science and Technology Research Enterprise) on business investments from 2001 to 2003; Formerly employed with Battelle Memorial Institute from 1966 to 2003 in various positions, including the Executive Vice President of Battelle Institute from 1991 to 2001, General Manager from 1985 to 1991, Director of the Battelle Industrial Technology Center (Geneva, Switzerland) from 1983 to 1985, and Practicing Researcher from 1966 to 1983. Ira Cohen, 51 Independent Trustee, June 2010 to present. Independent financial services consultant (Feb. 2005 - present); Senior Vice President, Dealer Services / Institutional Services, AIM Investment Services, Inc. (1992 – 2005). * The address for each trustee and officer is 2960 N. Meridian St., Suite 300, Indianapolis, IN46208. ** As of the date of this SAI, the Trust consists of 4 series. The following table provides information regarding the Trustee who is considered an “interested person” of the Trust, as that term is defined under the 1940 Act.Based on the experience of the Trustee, the Trust concluded that the individual described below should serve as a Trustee. Name, Address*, (Age), Position with Trust**, Term of Position with Trust Principal Occupation During Past 5 Years and Other Directorships R. Jeffrey Young, 46, Trustee and Chairman, June 2010 to present. Principal Executive Officer and President, Valued Advisers Trust since February 2010; Senior Vice President, Huntington Asset Services, Inc. since January 2010; Chief Executive Officer, Huntington Funds since February 2010; Trustee, Valued Advisers Trust, August 2008 to January 2010; Managing Director and Chief Operating Officer of Professional Planning Consultants 2007 to 2010; Co-Founder of Kinwood Group, LLC July 2007 to March 2008; President and Chief Executive Officer of The Coventry Group from 2000 to 2007; President and Chief Executive Officer of the STI Classic Funds from 2004 to 2007; Trustee of the Coventry Group from 1999 to 2005; and Senior Vice President of BISYS Fund Services / The Winsbury Company October 1993 to June 2007. * The address for each trustee and officer is 2960 N. Meridian St., Suite 300, Indianapolis, IN46208. ** As of the date of this SAI, the Trust consists of 4 series. The Trust’s committees are responsible for certain aspects of risk oversight relating to financial statements, the valuation of the Trust’s assets, and compliance and governance matters.The Board of Trustees currently has established three standing committees: the Audit Committee, the Pricing Committee and the Governance and Nominating Committee. The Trust’s Audit Committee consists of the Independent Trustees. The Audit Committee is responsible for overseeing the Fund’s accounting and financial reporting policies and practices, its internal controls and, as appropriate, the internal controls of certain service providers; overseeing the quality and objectivity of the Fund’s financial statements and the independent audit of the financial statements; and acting as a liaison between the Fund’s independent auditors and the full Board of Trustees. During the year, the Audit Committee met four times. The Pricing Committee of the Board of Trustees is responsible for reviewing and approving the Adviser’s fair valuation determinations, if any.The members of the Pricing Committee are all of the Trustees, except that any one member of the Pricing Committee constitutes a quorum for purposes of reviewing and approving a fair value. During the year, the Pricing Committee did not meet. The Governance and Nominating Committee consists of the Independent Trustees and oversees general Trust governance-related matters. The Governance and Nominating Committee’s purposes, duties and powers are set forth in its written charter, which is included in Exhibit C – the charter also describes the process by which shareholders of the Trust may make nominations.During the past year, the Governance and Nominating Committee did not meet. Trustee Qualifications Generally, no one factor was decisive in the original selection of an individual to join the Board.Among the factors the Board considered when concluding that an individual should serve on the Board were the following:(1) the individual’s business and professional experience and accomplishments; (2) the individual’s ability to work effectively with the other members of the Board; and (3) how the individual’s skills, experience and attributes would contribute to an appropriate mix of relevant skills and experience on the Board.In respect of each Trustee, the individual’s substantial professional accomplishments and prior experience, including, in some cases, in fields related to the operations of the Trust, were a significant factor in the determination that the individual should serve as a Trustee of the Trust.In addition to the information provided above, below is a summary of the specific experience, qualifications, attributes or skills of each Trustee and the reason why he was selected to serve as Trustee: Dr. Merwyn R. Vanderlind – Dr. Vanderlind has over 40 years of business experience, including as a consultant on business investments.He previously served in various executive management positions with an international science and technology research enterprise.Dr. Vanderlind was selected to serve as Trustee of the Trust based primarily on his considerable knowledge of operational, management and corporate governance issues. Ira Cohen – Mr. Cohen has almost 20 years of experience in the financial services industry, including in an executive management role.He was selected to serve as Trustee of the Trust based primarily on his comprehensive understanding of the Trust’s operations and investments. R. Jeffrey Young – Mr. Young has almost 20 years of experience in the financial services industry, including as an officer and trustee of other mutual funds.He also has extensive experience in an executive management role with two different mutual fund servicing companies, including the Trust’s administrator.Mr. Young was selected to serve as Trustee of the Trust based primarily on his extensive knowledge of mutual fund operations, including the regulatory framework under which the Trust must operate. The following table provides information regarding the Officers of the Trust: Name, Address*, (Age), Position with Trust,** Term of Position with Trust Principal Occupation During Past 5 Years and Other Directorships R. Jeffrey Young, 46, Principal Executive Officer and President, February 2010 to present. Trustee, Valued Advisers Trust since June 2010; Senior Vice President, Huntington Asset Services, Inc. since January 2010; Chief Executive Officer, Huntington Funds since February 2010; Trustee, Valued Advisers Trust, August 2008 to January 2010; Managing Director and Chief Operating Officer of Professional Planning Consultants 2007 to 2010; Co-Founder of Kinwood Group, LLC July 2007 to March 2008; President and Chief Executive Officer of The Coventry Group from 2000 to 2007; President and Chief Executive Officer of the STI Classic Funds from 2004 to 2007; Trustee of the Coventry Group from 1999 to 2005; and Senior Vice President of BISYS Fund Services/The Winsbury Company October 1993 to June 2007. John C. Swhear, 49, Chief Compliance Officer, AML Officer and Vice President, August 2008 to present. Vice President of Legal Administration and Compliance for Huntington Asset Services, Inc., the Trust’s administrator, since April 2007; Chief Compliance Officer of Unified Financial Securities, Inc., the Trust’s distributor, since May 2007; Senior Vice President of the Unified Series Trust since May 2007; Secretary of Huntington Funds since April 2010; President and Chief Executive Officer of Dreman Contrarian Funds since March 2010, and Vice President and Acting Chief Executive Officer, 2007 to March 2010 ; Employed in various positions with American United Life Insurance Company from 1983 to April 2007, including:Associate General Counsel, April 2007; Investment Advisor Chief Compliance Officer, June 2004 to April 2007; Assistant Secretary to the Board of Directors, December 2002 to April 2007; Chief Compliance Officer of OneAmerica Funds, Inc., June 2004 to April 2007; Chief Counsel and Secretary, OneAmerica Securities, Inc., December 2002 to April 2007. Carol J. Highsmith, 46, Vice President, August 2008 to present. Employed in various positions with Huntington Asset Services, Inc., the Trust’s administrator, since November of 1994; currently Vice President of Legal Administration. William J. Murphy, CPA, 47, Treasurer, December 2009 to present Manager of Fund Administration for Huntington Asset Services, Inc., the Trust’s administrator, since October 2007; Assistant Treasurer of Unified Series Trust since February 2008; Treasurer and Chief Financial Officer of Dreman Contrarian Funds since February 2008;Employed in various positions with American United Life Insurance Company from March 1987 to October 2007. Deborah Wells, 40, Secretary, December 2010 to present. Paralegal for Huntington Asset Services, Inc., the Trust’s administrator, since May 2010; Paralegal for Baker & Daniels LLP (a law firm) from February 2007 to September 2009; Governance Administrator for WellPoint, Inc. (a publicly held insurance holding company) from May 1996 to February 2007. * The address for each trustee and officer is 2960 N. Meridian St., Suite 300, Indianapolis, IN46208. ** As of the date of this SAI, the Trust consists of 4 series. The table below shows for each Trustee, the amount of Fund equity securities beneficially owned by each Trustee, and the aggregate value of all investments in equity securities of the Funds of the Trust, as of December 31, 2010 and stated as one of the following ranges: A None; B $1-$10,000; C $10,001-$50,000; D $50,001-$100,000; and E over $100,000. Name of Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by the Trustees in Family of Investment Companies Non-Interested Trustees Dr. Merwyn R. Vanderlind A A Ira Cohen A A Interested Trustee R. Jeffrey Young A A Compensation.Set forth below are estimates of the annual compensation to be paid to the Trustees by the Fund on an individual basis and by the Trust on an aggregate basis.Trustees’ fees and expenses are Trust expenses and the Fund incurs its pro rata share of expenses based on the number of existing series in the Trust.As a result, the amount paid by the Fund will increase or decrease as series are added or removed from the Trust. Independent Trustees Aggregate Compensation from the Fund Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Trust* Dr. Merwyn R. Vanderlind** $0 $0 Ira Cohen *** $0 $0 *As of the date of this SAI, the Trust consists of 4 series. **For the fiscal period December 30, 2009 (commencement of operations) through October 31, 2010, Dr. Vanderlind received $2,000 from the Fund. ***For the fiscal period December 30, 2009 (commencement of operations) through October 31, 2010, Mr. Cohen received $1,000 from the Fund. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES A principal shareholder is any person who owns (either of record or beneficially) 5% or more of the outstanding shares of the Fund.A control person is one who owns, either directly or indirectly, more than 25% of the voting securities of the Fund or acknowledges the existence of such control. As a controlling shareholder, each of these persons could control the outcome of any proposal submitted to the shareholders for approval, including changes to the Fund’s fundamental policies or the terms of the management agreement with the Adviser.As of February 10, 2011, the Trustees and officers of the Trust own beneficially 0% of the outstanding shares of the Fund.As of February 10, 2011, the following persons were considered to be either a control person or principal shareholder of the Fund: Name and Address % Ownership Type of Ownership Schwab 101 Montgomery St. San Francisco, CA 94101 68.72% Record National Financial Services 200 Liberty St. One World Financial Center New York, NY 10281 13.57% Record ANTI MONEY LAUNDERING COMPLIANCE PROGRAM Customer identification and verification is part of the Fund’s overall obligation to prevent money laundering under federal law.The Trust has, on behalf of the Fund, adopted an anti-money laundering compliance program designed to prevent the Fund from being used for money laundering or financing of terrorist activities (the “AML Compliance Program”).The Trust has delegated the responsibility to implement the AML Compliance Program to the Fund’s transfer agent, Huntington Asset Services, Inc., subject to oversight by the Trust’s Chief Compliance Officer and, ultimately, by the Board of Trustees. When you open an account with the Fund, the Fund’s transfer agent will request that you provide your name, physical address, date of birth, and Social Security number or tax identification number.You may also be asked for other information that, in the transfer agent’s discretion, will allow the Fund to verify your identity.Entities are also required to provide additional documentation.This information will be verified to ensure the identity of all persons opening an account with the Fund.The Fund reserves the right to (i) refuse, cancel or rescind any purchase or exchange order, (ii) freeze any account and/or suspend account activities, or (iii) involuntarily redeem your account in cases of threatening conduct or suspected fraudulent or illegal activity.These actions will be taken when, in the sole discretion of the Fund’s transfer agent, they are deemed to be in the best interest of the Fund, or in cases where the Fund is requested or compelled to do so by governmental or law enforcement authority. PORTFOLIO TRANSACTIONS AND BROKERAGE Subject to policies established by the Board of Trustees, the Adviser is responsible for the Fund’s portfolio decisions and the placing of the Fund’s portfolio transactions.In placing portfolio transactions, the Adviser seeks the best qualitative execution for the Fund, taking into account such factors as price (including the applicable brokerage commission or dealer spread), the execution capability, financial responsibility and responsiveness of the broker or dealer and the brokerage and research services provided by the broker or dealer.The Adviser generally seeks favorable prices and commission rates that are reasonable in relation to the benefits received. The Adviser is specifically authorized to select brokers or dealers who also provide brokerage and research services to the Fund and/or the other accounts over which the Adviser exercises investment discretion and to pay such brokers or dealers a commission in excess of the commission another broker or dealer would charge if the Adviser determines in good faith that the commission is reasonable in relation to the value of the brokerage and research services provided.The determination may be viewed in terms of a particular transaction or the Adviser’s overall responsibilities with respect to the Fund and to other accounts over which it exercises investment discretion. Research services include supplemental research, securities and economic analyses, statistical services and information with respect to the availability of securities or purchasers or sellers of securities and analyses of reports concerning performance of accounts.The research services and other information furnished by brokers through whom the Fund effects securities transactions may also be used by the Adviser in servicing all of its accounts.Similarly, research and information provided by brokers or dealers serving other clients may be useful to the Adviser in connection with its services to the Fund.Although research services and other information are useful to the Fund and the Adviser, it is not possible to place a dollar value on the research and other information received.It is the opinion of the Board of Trustees and the Adviser that the review and study of the research and other information will not reduce the overall cost to the Adviser of performing its duties to the Fund under the Agreement.For the fiscal period December 30, 2009 (commencement of operations) through October 31, 2010, the Fund did not direct any Fund brokerage transactions to brokers based on research services provided to the Adviser. Over the counter transactions will be placed either directly with principal market makers or with broker dealers, if the same or a better price, including commissions and executions, is available.Fixed income securities are normally purchased directly from the issuer, an underwriter or a market maker.Purchases include a concession paid by the issuer to the underwriter and the purchase price paid to a market maker may include the spread between the bid and asked prices.When the broker acts as agent, a commission will be charged on the transaction; when the broker acts as principal, the markup is included in the bond price. When the Fund and another of the Adviser’s clients seek to purchase or sell the same security at or about the same time, the Adviser may execute the transaction on a combined (“blocked”) basis.Blocked transactions can produce better execution for the Fund because of the increased volume of the transaction.If the entire blocked order is not filled, the Fund may not be able to acquire as large a position in such security as it desires, or it may have to pay a higher price for the security.Similarly, the Fund may not be able to obtain as large an execution of an order to sell, or as high a price for any particular portfolio security, if the other client desires to sell the same portfolio security at the same time.In the event that the entire blocked order is not filled, the purchase or sale will normally be allocated on a pro rata basis.For the fiscal period December 30, 2009 (commencement of operations) through October 31, 2010, the Fund paid brokerage commissions of $193,603. The Trust, the Distributor, and the Adviser have each adopted a Code of Ethics (each a “Code” and collectively, the “Codes”) pursuant to Rule 17j-1 of the 1940 Act, and the Adviser’s Code of Ethics also conforms to Rule 204A-1 under the Investment Advisers Act of 1940.The personnel subject to the Codes are permitted to invest in securities, including securities that may be purchased or held by the Fund.You may obtain a copy of the Codes from the Fund, free of charge, by calling the Fund at (877) 832-6952.You may also obtain copies of the Trust’s Code from documents filed with the SEC and available on the SEC’s web site at www.sec.gov. DISCLOSURE OF PORTFOLIO HOLDINGS The Fund is required to include a schedule of portfolio holdings in its annual and semi-annual reports to shareholders, which is sent to shareholders within 60 days of the end of the second and fourth fiscal quarters and which is filed with the SEC on Form N-CSR.The Fund also is required to file a schedule of portfolio holdings with the SEC on Form N-Q within 60 days of the end of the first and third fiscal quarters.The Fund must provide a copy of the complete schedule of portfolio holdings as filed with the SEC to any shareholder of the Fund, upon request, free of charge.This policy is applied uniformly to all shareholders of the Fund without regard to the type of requesting shareholder (i.e., regardless of whether the shareholder is an individual or institutional investor). The Fund releases portfolio holdings to third party servicing agents on a daily basis in order for those parties to perform their duties on behalf of the Fund.These third party servicing agents include the Adviser, Distributor, Transfer Agent, Fund Accounting Agent, Administrator and Custodian.The Fund also may disclose portfolio holdings, as needed, to auditors, legal counsel, proxy voting services (if applicable), printers, pricing services, parties to merger and reorganization agreements and their agents, and prospective or newly hired investment advisers or sub-advisers.The lag between the date of the information and the date on which the information is disclosed will vary based on the identity of the party to whom the information is disclosed.For instance, the information may be provided to auditors within days of the end of an annual period, while the information may be given to legal counsel or prospective advisers at any time.This information is disclosed to all such third parties under conditions of confidentiality.“Conditions of confidentiality” include (i) confidentiality clauses in written agreements, (ii) confidentiality implied by the nature of the relationship (e.g., attorney-client relationship), (iii) confidentiality required by fiduciary or regulatory principles (e.g., custodial relationships) or (iv) understandings or expectations between the parties that the information will be kept confidential. Additionally, the Fund has ongoing arrangements to release portfolio holdings to Morningstar, Inc., Lipper, Inc., Bloomberg, Standard & Poor’s, Thompson Financial and Vickers-Stock (“Rating Agencies”) in order for those organizations to assign a rating or ranking to the Fund.In these instances portfolio holdings will be supplied within approximately 25 days after the end of the month.The Rating Agencies may make the Fund’s top portfolio holdings available on their websites and may make the Fund’s complete portfolio holdings available to their subscribers for a fee.Neither the Fund, the Adviser nor any of their affiliates receive any portion of this fee.Information released to Rating Agencies is not released under conditions of confidentiality nor is it subject to prohibitions on trading based on the information.The Fund also may post its complete portfolio holdings to its website, if applicable, within approximately 25 days after the end of the month.The information will remain posted on the website until replaced by the information for the succeeding month.If the Fund does not have a website or the website is for some reason inoperable, the information will be supplied no more frequently then quarterly and on a delayed basis. Except as described above, the Fund is prohibited from entering into any arrangements with any person to make available information about the Fund’s portfolio holdings without the prior authorization of the Chief Compliance Officer and the specific approval of the Board.The Adviser must submit any proposed arrangement pursuant to which the Adviser intends to disclose the Fund’s portfolio holdings to the Board, which will review such arrangement to determine whether the arrangement is in the best interests of Fund shareholders. Additionally, the Adviser, and any affiliated persons of the Adviser, are prohibited from receiving compensation or other consideration, for themselves or on behalf of the Fund, as a result of disclosing the Fund’s portfolio holdings.Finally, the Fund will not disclose portfolio holdings as described above to third parties that the Fund knows will use the information for personal securities transactions. The Trust maintains written policies and procedures regarding the disclosure of its portfolio holdings to ensure that such disclosure is for a legitimate business purpose and is in the best interests of the Fund’s shareholders. The Board reviews these policies and procedures on an annual basis. Compliance will be periodically assessed by the Board in connection with a report from the Trust’s Chief Compliance Officer. There may be instances where the interests of the Trust’s shareholders respecting the disclosure of information about portfolio holdings may conflict or appear to conflict with the interests of the Adviser, any principal underwriter for the Trust or an affiliated person of the Trust (including such affiliated person’s investment adviser or principal underwriter). In such situations, the conflict must be disclosed to the Board. PROXY VOTING POLICY The Trust and the Adviser each have adopted proxy voting policies and procedures reasonably designed to ensure that proxies are voted in shareholders’ best interests.As a brief summary, the Trust’s policy delegates responsibility regarding proxy voting to the Adviser, subject to the Adviser’s proxy voting policy and the supervision of the Board of Trustees.The Adviser votes the Fund’s proxies in accordance with its proxy voting policy, subject to the provisions of the Trust’s policy regarding conflicts of interests.The Fund’s Proxy Voting Policy and Procedure is attached as Exhibit A. The Adviser’s Proxy Voting Policy and Procedure is attached as Exhibit B. The Trust’s policy provides that, if a conflict of interest between the Adviser or its affiliates and the Fund arises with respect to any proxy, the Adviser must fully disclose the conflict to the Board of Trustees and vote the proxy in accordance with the Board’s instructions.The Board shall make the proxy voting decision that in its judgment, after reviewing the recommendation of the Adviser, is most consistent with the Adviser’s proxy voting policies and in the best interests of Fund shareholders. You may also obtain a copy of the Trust’s and the Adviser’s proxy voting policy by calling Shareholder Services at (877) 832-6952 to request a copy, or by writing to Huntington Asset Services, Inc., the Fund’s transfer agent, at 2960 N. Meridian Street, Indianapolis, IN 46208.A copy of the policies will be mailed to you within three days of receipt of your request.You also may obtain a copy from Fund documents filed with the SEC, which are available on the SEC’s web site at www.sec.gov.A copy of the votes cast by the Fund with respect to portfolio securities for each year ended June 30th will be filed by the Fund with the SEC on Form N-PX. The Fund’s proxy voting record will be available to shareholders free of charge upon request by calling or writing the Fund as described above or from the SEC’s web site. DETERMINATION OF NET ASSET VALUE The net asset value of the shares of the Fund is determined as of the close of trading (normally 4:00 p.m. Eastern time) on each day the Trust, its custodian, and transfer agent are open for business and on any other day on which there is sufficient trading in the Fund’s securities to materially affect the net asset value. The Trust is open for business on every day on which the New York Stock Exchange (“NYSE”) is open for trading. The NYSE is closed on Saturdays, Sundays and the following holidays: New Year’s Day, Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. For a description of the methods used to determine the net asset value (share price), see “Determination of Net Asset Value” in the Prospectus. Equity securities generally are valued by using market quotations furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities. Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price. Lacking a last sale price, an exchange-traded security is generally valued by the pricing service at its last bid price. Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value or when restricted or illiquid securities are being valued, such securities are valued at a fair value as determined by the Adviser in good faith according to procedures adopted by the Board of Trustees. The Board of Trustees annually approves the pricing services used by the fund accounting agent.Fair valued securities held by the Fund (if any) are reviewed by the Board of Trustees on a quarterly basis. The Fund’s net asset value per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time, as shown below: Net Assets Net Asset Value Per Share Shares Outstanding REDEMPTION IN-KIND The Fund does not intend to redeem shares in any form except cash.However, if the redemption amount is over the lesser of $250,000 or 1% of the Fund’s net asset value, pursuant to an election under Rule 18f-1 under the 1940 Act by the Trust on behalf of the Fund, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may incur additional expenses such as the payment of brokerage commissions on the sale or other disposition of the securities received from the Fund. STATUS AND TAXATION OF THE FUND The following is only a general summary of certain additional federal income tax considerations generally affecting the Fund and its shareholders that are not described in the Prospectus.No attempt is made to present a detailed explanation of the federal, state, local or foreign tax treatment of the Fund or its shareholders, and the discussion here and in the Prospectus is not intended to be a substitute for careful tax planning. The following general discussion of certain federal income tax consequences is based on provisions of the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations issued thereunder as in effect on the date of this SAI.New legislation, as well as administrative changes or court decisions, may significantly change the conclusions expressed herein, and may have a retroactive effect with respect to the transactions contemplated herein. Shareholders are urged to consult their own tax advisors regarding the application of the provisions of tax law described in this SAI in light of the particular tax situations of the shareholders and regarding specific questions as to federal, state, or local taxes. Distributions of Net Investment Income - The Fund receives income generally in the form of dividends and interest on its investments. This income, less expenses, incurred in the operation of the Fund, constitutes the Fund's net investment income from which dividends may be paid to you. Any distributions by the Fund from such income will be taxable to you as ordinary income, or at the lower capital gains rates that apply to distributions that qualify as qualified dividend income, whether you take them in cash or in additional shares. A portion of the net investment income distributions may be treated as qualified dividend income (eligible for the reduced maximum rate to individuals of 15% (5% for individuals in lower tax brackets) to the extent the Fund receives qualified dividend income. Qualified dividend income is, in general, dividend income from taxable domestic corporations and certain foreign corporations (i.e., foreign corporations incorporated in a possession of the United States and in certain countries with a comprehensive tax treaty with the United States, or the stock of which is readily tradable on an established securities market in the United States) subject to certain holding period requirements by the Fund and shareholders. Dividends received by the Fund from an exchange traded fund (“ETF”) taxable as a RIC may be treated as qualified dividend income only to the extent the dividend distributions are attributable to qualified dividend income received by such ETF. If you lend your Fund shares pursuant to a securities lending or similar arrangement, you may lose the ability to treat dividends (paid while the Fund shares are held by the borrower) as qualified dividend income. Absent further legislation, the maximum rates applicable to qualified dividend income will cease to apply to taxable years beginning after December 31, 2010. Distributions of Capital Gains - The Fund may derive capital gains and losses in connection with sales or other dispositions of its portfolio securities. Distributions from net short-term capital gains will be taxable to you as ordinary income. Distributions from net long-term capital gains will be taxable to you as long-term capital gain, regardless of how long you have held your shares in the Fund. Any net capital gains realized by the Fund generally will be distributed once each year, and may be distributed more frequently, if necessary, in order to reduce or eliminate excise or income taxes on the Fund. Effect of Foreign Investments on Distributions - Most foreign exchange gains realized on the sale of securities are treated as ordinary income by the Fund. Similarly, foreign exchange losses realized on the sale of securities are generally treated as ordinary losses by the Fund. These gains when distributed will be taxable to you as ordinary dividends, and any losses will reduce the Fund's ordinary income otherwise available for distribution to you. This treatment could increase or reduce the Fund's ordinary income distributions to you, and may cause some or all of the Fund's previously distributed income to be classified as a return of capital. The ETFs in which the Fund invests may invest in foreign securities. Dividends and interest received by an ETF’s holding of foreign securities may give rise to withholding and other taxes imposed by foreign countries. Tax conventions between certain countries and the United States may reduce or eliminate such taxes. If the ETF in which the Fund invests is taxable as a RIC and meets certain other requirements, which include a requirement that more than 50% of the value of such ETF’s total assets at the close of its respective taxable year consists of stocks or securities of foreign corporations, then the ETF should be eligible to file an election with the IRS that may enable its shareholders, including the Fund in effect, to receive either the benefit of a foreign tax credit, or a tax deduction, with respect to any foreign and U.S. possessions income taxes paid the Fund, subject to certain limitations. The Fund, however, is not expected to be able to pass these benefits along to its shareholders. Investment in Complex Securities - The Fund may invest, directly or indirectly through an investment in an ETF, in complex securities such as original issue discount obligations, the shares of passive foreign investment companies and others. These investments may be subject to numerous special and complex tax rules. These rules could affect whether gains and losses recognized by the Fund are treated as ordinary income or capital gain, accelerate the recognition of income to the Fund and/or defer the Fund's ability to recognize losses, and, in limited cases, subject the Fund to federal income tax on income from certain of its foreign securities. In turn, these rules may affect the amount, timing or character of the income distributed to you by the Fund. Information on the Tax Character of Distributions - The Fund will inform you of the amount of your ordinary income dividends, qualifying dividend income and capital gains distributions at the time they are paid, and will advise you ofthe tax status for federal income tax purposes shortly after the close of each calendar year. If you have not held Fund shares for a full year, the Fund may designate and distribute to you, as ordinary income or capital gain, a percentage of income that is not equal to the actual amount of such income earned during the period of your investment in such Fund. Election to be Taxed as a Regulated Investment Company - The Fund will elect to be treated as a regulated investment company (“RIC”) under Subchapter M of the Code.As a RIC, the Fund generally pays no federal income tax on the income and gains it distributes to you.In order for the Fund to qualify to be treated as a RIC under Subchapter M of the Code, the Fund must, among other requirements, receive at least 90% of the Fund's gross income each year from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures or forward contracts) derived with respect to the Fund's business of investing in stock, securities, and foreign currencies, and net income derived from an interest in a qualified publicly traded partnership (the "90% Test”). A second requirement for qualification as a RIC is that the Fund must diversify its holdings so that, at the end of each fiscal quarter of the Fund's taxable year: (a) at least 50% of the market value of the Fund's total assets is represented by cash and cash items (including receivables), U.S. Government securities, securities of other RICs, and other securities, with these other securities limited, in respect to any one issuer, to an amount not greater than 5% of the value of the Fund's total assets or 10% of the outstanding voting securities of such issuer; and (b) not more than 25% of the value of its total assets are invested (i) in the securities (other than U.S. Government securities or securities of other RICs) of any one issuer, or (ii) the securities (other than the securities of other RICs) of two or more issuers which the Fund controls and which are engaged in the same, similar, or related trades or businesses, or (iii) the securities of one or more qualified publicly traded partnerships (the "Asset Test"). The Fund intends to invest in ETFs that are taxable as RICs under the Code.Accordingly, the income the Fund receives from such ETFs should be qualifying income for purposes of the Fund satisfying the 90% Test described above.However, the Fund may also invest in one or more ETFs that are not taxable as RICs under the Code and that may generate non-qualifying income for purposes of satisfying the 90% Test. The Fund anticipates monitoring its investments in such ETFs so as to keep the Fund’s non-qualifying income within acceptable limits of the 90% Test, however, it is possible that such non-qualifying income will be more than anticipated which could cause the Fund to inadvertently fail the 90% Test thereby causing the Fund to fail to qualify as a RIC. In such a case, the Fund would be subject to federal, and possibly state, corporate taxes on its taxable income and gains, and distributions to you would be taxed as ordinary dividend income to the extent of the Fund's earnings and profits.In addition, the Fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a RIC. In addition, the Fund must distribute at least 90% of its investment company taxable income (which generally includes dividends, taxable interest, and the excess of net short-term capital gains over net long-term capital losses less operating expenses, but determined without any deduction for dividends paid to shareholders) and at least 90% of its net tax-exempt interest income, if any, for each tax year to its shareholders. If the Fund meets all of the requirements to be taxable as a RIC, it will not be subject to federal income tax on any of its net investment income or capital gains that it distributes to shareholders. If for any taxable year the Fund does not qualify as a RIC, all of its taxable income will be subject to tax at regular corporate rates without any deduction for dividends paid to shareholders and the dividends will be taxable to the shareholders as ordinary income to the extent of the Fund’s current and accumulated earnings and profits.Failure to qualify as a RIC would thus have a negative impact on the Fund’s income and performance. Although the Fund intends to distribute substantially all of their net investment income and may distribute its capital gains for any taxable year, the Fund will be subject to federal income taxation to the extent any such income or gains are not distributed. The Board reserves the right not to maintain the qualifications of the Fund as a RIC if it determines such course of action to be beneficial to shareholders. In such case, the Fund will be subject to federal, and possibly state, corporate taxes on its taxable income and gains, and distributions to you will be taxed as ordinary dividend income to the extent of the Fund's earnings and profits.In addition, the Fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a RIC. Excise Tax Distribution Requirements - Under the Code, a nondeductible excise tax of 4% is imposed on the excess of a RIC’s “required distribution” for the calendar year ending within the RIC’s taxable year over the “distributed amount” for such calendar year. The term “required distribution” means the sum of (a) 98% of ordinary income (generally net investment income) for the calendar year, (b) 98% of capital gain (both long-term and short-term) for the one-year period ending on October 31 (or December 31, if the Fund so elects), and (c) the sum of any untaxed, undistributed net investment income and net capital gains of the RIC for prior periods. The term “distributed amount” generally means the sum of (a) amounts actually distributed by the Fund from its current year’s ordinary income and capital gain net income and (b) any amount on which the Fund pays income tax for the taxable year ending in the calendar year. Although the Fund intends to distribute its net investment income and net capital gains so as to avoid excise tax liability, the Fund may determine that it is in the interest of shareholders to distribute a lesser amount. The Fund intends to declare and pay these amounts in December (or in January which must be treated by you as received in December) to avoid these excise taxes, but can give no assurances that its distributions will be sufficient to eliminate all such taxes. Section 1256 Contracts - Certain listed options, regulated futures contracts, and forward foreign currency contracts are considered “section 1256 contracts” for federal income tax purposes. Section 1256 contracts held by the Fund at the end of each taxable year will be “marked-to-market” and treated for federal income tax purposes as though sold for fair market value on the last business day of such taxable year. Gain or loss realized by the Fund on section 1256 contracts (other than certain foreign currency contracts) generally will be considered 60% long-term and 40% short-term capital gain or loss. Foreign Currencies - Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time the Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time the Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss. Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward foreign currency contract which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss. These gains or losses, referred to under the Code as “section 988” gains or losses, increase or decrease the amount of the Fund’s investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of the Fund’s net capital gain. Sales and Redemption of Fund Shares – Generally, you will recognize a gain or loss on the sale, exchange or redemption of shares in the Fund in an amount equal to the difference between the proceeds of the sale or redemption and your adjusted basis in the Fund shares. If you redeem or exchange your Fund shares for shares of a different fund within the Trust, the Internal Revenue Service (the “IRS”) will require that you report a gain or loss on your redemption or exchange.In general, any gain or loss arising from the sale or redemption of shares of the Fund will be capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year. Any capital loss arising from the sale or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares. In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales, or similar transactions is not counted. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a non-corporate taxpayer, $3,000 of ordinary income. All or a portion of any loss that you realize upon the redemption of your Fund shares will be disallowed to the extent that you buy other shares in such Fund (through reinvestment of dividends or otherwise) within 30 days before or after your share redemption (a so-called “wash sale”). Any loss disallowed under these rules will be added to your tax basis in the new shares you purchase. U.S. Government Obligations - Many states grant tax-free status to dividends paid to shareholders from interest earned on direct obligations of the U.S. government, subject in some states to minimum investment requirements that must be met by the Fund. This preferential treatment may not be available to the extent the Fund receives such interest indirectly through an investment in an ETF. Investments in Government National Mortgage Association or Federal National Mortgage Association securities, bankers' acceptances, commercial paper and repurchase agreements collateralized by U.S. Government securities do not generally qualify for tax-free treatment. The rules on exclusion of this income are different for corporations. Master Limited Partnerships – To qualify for master limited partner (“MLP”) status, a partnership must generate at least 90% of its income from what the IRS deems "qualifying" sources, which include all manner of activities related to the production, processing or transportation of oil, natural gas and coal.MLPs, as partnership, pay no corporate tax, and the IRS deems much of the distributions paid out as a return of capital, and taxes on such distributions are deferred until the Fund sells its position therein. As partnerships, MLPs pass through the majority of their income to investors in the form of regular quarterly distributions.You as owner of the Fund are responsible for paying tax on your share of distributions received.In addition, the regular quarterly cash payments MLPs pay out are known as distributions rather than dividends. With respect to each MLP in which the Fund invests, MLP investors, and therefore you as owner of the Fund, may be subject to the state tax of each state in which the MLP has operations or does business.If a MLP is held in a tax-sheltered account, such as an IRA, the portion of the distributions designated as "ordinary income" may be considered unrelated business taxable income (“UBTI”), and subject to tax.However, UBTI is usually a small percentage of total distributions and it will not be taxed as long as the amount of this income and all other sources of UBTI does not exceed $1,000 in any year. Dividends Received Deduction for Corporations - Because the Fund's income includes corporate dividends, if the shareholder is a corporation, a portion of its distributions may qualify for the intercorporate dividends-received deduction. You will be permitted in some circumstances to deduct these qualified dividends, thereby reducing the tax that you would otherwise be required to pay on these dividends. The dividends-received deduction will be available only with respect to dividends designated by the Fund as eligible for such treatment. All dividends (including the deducted portion) must be included in your alternative minimum taxable income calculations. For corporate investors in the Fund, dividend distributions designated to be from dividends received from qualifying domestic (U.S.) corporations may be eligible for a corporate dividends received deduction. Such dividends, including the deducted part, however, must be included in alternative minimum taxable income calculations. Certain tax-exempt shareholders, including qualified pension plans, individual retirement accounts, salary deferral arrangements, 401(k)s, and other tax-exempt entities, generally are exempt from federal income taxation except with respect to their unrelated business taxable income (“UBTI”).Under current law, the Fund generally serves to block UBTI from being realized by its tax-exempt shareholders.However, notwithstanding the foregoing, tax-exempt shareholders could realize UBTI by virtue of an investment in the Fund where, for example, (i) the Fund or an underlying ETF invests in REITs that hold residual interests in real estate mortgage investment conduits (“REMICs”) or (ii) Fund shares constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of section 514(b) of the Code, a tax-exempt shareholder could realize UBTI by virtue of its investment in the Fund. Charitable remainder trusts are subject to special rules and should consult their tax advisors. There are no restrictions preventing the Fund or an underlying ETF from holding investments in REITs that hold residual interests in REMICs.The IRS has issued recent guidance with respect to these issues and prospective shareholders, especially charitable remainder trusts, are strongly encouraged to consult with their tax advisors regarding these issues. Back-up Withholding - In certain cases the Fund will be required to withhold and remit to the U.S. Treasury an amount equal to the applicable back-up withholding rate applied to reportable taxable dividends and distributions, as well as the proceeds of any redemptions of Fund shares, paid to a shareholder who:(1) has failed to provide a correct taxpayer identification number (usually the shareholder’s social security number); (2) is subject to back-up withholding by the IRS; (3) has failed to provide the Fund with the certifications required by the IRS to document that the shareholder is not subject to back-up withholding; or (4) has failed to certify that he or she is a U.S. person (including a U.S. resident alien). The Fund may be subject to tax or taxes in certain states where the Fund does business.Furthermore, in those states which have income tax laws, the tax treatment of the Fund and of Fund shareholders with respect to distributions by the Fund may differ from federal tax treatment. Shareholders are urged to consult their own tax advisors regarding the application of the provisions of tax law described in this SAI in light of the particular tax situations of the shareholders and regarding specific questions as to federal, state, or local taxes. CUSTODIAN Huntington National Bank, 41 South High Street, Columbus, Ohio 43215, is Custodian of the Fund’s investments.The Custodian acts as the Fund’s depository, safekeeps its portfolio securities, collects all income and other payments with respect thereto, disburses funds at the Fund’s request and maintains records in connection with its duties.The Custodian’s parent company, Huntington Bancshares, Inc., is also the parent company of Huntington Asset Services, Inc. (“HASI”), the Trust’s transfer agent, fund accountant and administrator, and of Unified Financial Securities, Inc. (the “Distributor”), the Trust’s distributor. For its custodial services, the Custodian receives a monthly fee from the Fund based on the market value of assets under custody.The monthly fee is equal to an annual rate of 0.0125% of the first $75 million of market value; 0.0100% of the next $75 million of market value; and 0.0075% of market value in excess of $150 million.The Custodian also receives various transaction-based fees.Custodial fees are subject to a $250 monthly minimum fee per Fund account. FUND SERVICES Huntington Asset Services, Inc. (“HASI”), 2960 N. Meridian St., Suite 300, Indianapolis, IN 46208, acts as the Fund’s transfer agent, fund accountant, and administrator.HASI is a wholly-owned subsidiary of Huntington Bancshares, the parent company of the Custodian and the Distributor.Certain officers of the Trust also are officers of HASI. HASI maintains the records of each shareholder’s account, answers shareholders’ inquiries concerning their accounts, processes purchases and redemptions of the Fund’s shares, acts as dividend and distribution disbursing agent and performs other transfer agent and shareholder service functions.HASI receives a monthly fee from the Fund of $1.50 per shareholder account (subject to a minimum annual fee of $20,000) for these transfer agency services. In addition, HASI provides the Fund with fund accounting services, which includes certain monthly reports, record-keeping and other management-related services.For its services as fund accountant, HASI receives a monthly fee from the Fund at an annual rate equal to 0.04% of the Fund’s average daily net assets up to $100 million, 0.02% of the Fund’s average daily net assets from $100 million to $250 million, and 0.01% of the Fund’s average daily net assets over $250 million (subject to a minimum annual fee of $25,000). HASI also provides the Fund with administrative services, including all regulatory reporting and necessary office equipment, personnel and facilities.HASI receives a monthly fee from the Fund equal to an annual rate of 0.09% of the Fund’s average daily net assets under $100 million, 0.06% of the Fund’s average daily net assets from $100 million to $250 million, and 0.030% of the Fund’s average daily net assets over $250 million (subject to a minimum annual fee of $35,000).HASI also receives a compliance program services fee of $900 per month from the Fund The following table provides information regarding transfer agent, fund accounting and administrative services fees paid by the Fund during the period indicated. Fiscal Period Ended Fees Paid for Transfer Agent Services Fees Paid for Accounting Services Fees Paid for Administrative Services October 31, 20101 $44,371 $22,939 $31,041 1 For the period December 30, 2009 (commencement of operations) through October 31, 2010. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The firm of BBD, LLP, 1835 Market St., 26 th Floor, Philadelphia, PA 19103 has been selected as independent registered public accounting firm for the Fund for the fiscal year ending October 31, 2011. BBD, LLP will perform an annual audit of the Fund’s financial statements and will provide financial, tax and accounting consulting services as requested. LEGAL COUNSEL The Law Offices of John H. Lively & Associates, Inc., a member firm of The 1940 Act Law Group, 2041 West 141st Terrace, Suite 119, Leawood, KS 66224, serves as legal counsel for the Trust and Fund. DISTRIBUTOR Unified Financial Securities, Inc., 2960 N. Meridian St., Suite 300, Indianapolis, IN46208 (the “Distributor”), is the exclusive agent for distribution of shares of the Fund.Certain officers of the Trust are also officers of the Distributor.As a result, such persons are affiliates of the Distributor. The Distributor is obligated to sell the shares of the Fund on a best efforts basis only against purchase orders for the shares.Shares of the Fund are offered to the public on a continuous basis. DISTRIBUTION PLAN The Fund has adopted a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act.The Plan was approved by a majority of the Board of Trustees of the Trust, including a majority of the Trustees who are not interested persons of the Trust or the Fund, and who have no direct or indirect financial interest in the operation of the Plan or in any other Rule 12b-1 agreement. The Plan provides that the Fund will pay the Adviser and/or any registered securities dealer, financial institution or any other person (the “Recipient”) a shareholder servicing fee of 0.25% of the average daily net assets of the Fund in connection with the promotion and distribution of the Fund’s shares or the provision of personal services to shareholders, including, but not necessarily limited to, advertising, compensation to underwriters, dealers and selling personnel, the printing and mailing of prospectuses to other than current Fund shareholders, the printing and mailing of sales literature and servicing shareholder accounts (“12b-1 Expenses”).The Fund or Adviser may pay all or a portion of these fees to any Recipient who renders assistance in distributing or promoting the sale of shares, or who provides certain shareholder services, pursuant to a written agreement.The Plan is a compensation plan, which means that compensation is provided regardless of 12b-1 Expenses actually incurred.It is anticipated that the Plan will benefit shareholders because an effective sales program typically is necessary in order for the Fund to reach and maintain a sufficient size to achieve efficiently its investment objectives and to realize economies of scale.The Trust and the Distributor have agreed to waive the 12b-1 fees, and the 12b-1 Plan will not be activated prior to February 28, 2012. FINANCIAL STATEMENTS The financial statements and the report of the independent registered public accounting firm required to be included in the Statement of Additional Information are incorporated herein by reference to the Fund’s Annual Report to Shareholders for the fiscal period ended October 31, 2010.You can obtain the Annual Report without charge by calling Shareholder Services at (877) 832-6952 or upon written request to: Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, Indiana 46206-6110 (877) 832-6952 EXHIBIT A VALUED ADVISERS TRUST PROXY VOTING POLICY AND PROCEDURE Valued Advisers Trust (the “Trust”) is a registered open-end investment company under the Investment Company Act of 1940, as amended (“1940 Act”).The Trust offers multiple series (each a “Fund” and, collectively, the “Funds”).Effective April 14, 2003, the Securities and Exchange Commission (“SEC”) adopted rule and form amendments under the Securities Act of 1933, the Securities Exchange Act of 1934, and the 1940 Act to require registered management investment companies to provide disclosure about how they vote proxies for their portfolio securities (collectively, the rule and form amendments are referred to herein as the “Proxy Rule”). Consistent with its fiduciary duties and pursuant to the Proxy Rule, the Board of Trustees of the Trust (the “Board”) has adopted this proxy voting policy on behalf of the Trust (the “Policy”) to reflect its commitment to ensure that proxies are voted in a manner consistent with the best interests of the Funds’ shareholders.While decisions about how to vote must be determined on a case-by-case basis, proxy voting decisions will be made considering these guidelines and following the procedures recited herein.This policy may be amended, from time to time, as determined by the Board. The Proxy Rule requires that each series of shares of the Trust listed on Exhibit A, attached hereto, (each a “Fund”), disclose the policies and procedures used to determine how to vote proxies for portfolio securities. The Proxy Rule also requires each Fund to file with the SEC and to make available to their shareholders the specific proxy votes cast for portfolio securities. Delegation of Proxy Voting Authority to Fund Advisors The Board believes that the investment advisor of each Fund (each an “Advisor”), as the entity that selects the individual securities that comprise its Fund’s portfolio, is the most knowledgeable and best-suited entity to make decisions on how to vote proxies of portfolio companies held by that Fund.Therefore, subject to the oversight of the Board, the Trust shall defer to and rely on the Advisor of each Fund to make decisions on how to cast proxy votes on behalf of such Fund. The Trust hereby designates the Advisor of each Fund as the entity responsible for exercising proxy voting authority with regard to securities held in the Fund’s investment portfolio.Consistent with its duties under this Policy, each Advisor shall monitor and review corporate transactions of corporations in which the Fund has invested, obtain all information sufficient to allow an informed vote on all proxy solicitations, ensure that all proxy votes are cast in a timely fashion, and maintain all records required to be maintained by the Fund under the Proxy Rule and the 1940 Act.Each Advisor shall perform these duties in accordance with the Advisor’s proxy voting policy (each an “Advisor’s Voting Policy”), a copy of which shall be presented to the Board for its review.Each Advisor shall promptly provide to the Board updates to its proxy voting policy as they are adopted and implemented. The Board, including a majority of the independent trustees of the Board, shall approve each Advisor’s Voting Policy as it relates to each Fund. The Board shall also approve any material changes to the Advisor’s Voting Policy no later than four (4) months after adoption by the Advisor. Conflict of Interest Transactions In some instances, an Advisor may be asked to cast a proxy vote that presents a conflict between the interests of a Fund’s shareholders, and those of the Advisor or an affiliated person of the Advisor.In such case, the Advisor is instructed to abstain from making a voting decision and to forward all necessary proxy voting materials to the Trust to enable the Board to make a voting decision.In addition, provided the Advisor is not affiliated with a Fund’s principal underwriter or an affiliated person of the principal underwriter and neither the Fund’s principal underwriter nor an affiliated person of the principal underwriter has influenced the Advisor with respect to a matter to which the Fund is entitled to vote, a vote by the Advisor shall not be considered a conflict between the Fund’s shareholders and the Fund’s principal underwriter or affiliated person of the principal underwriter. When the Board is required to make a proxy voting decision, only the Trustees without a conflict of interest with regard to the security in question or the matter to be voted upon shall be permitted to participate in the decision of how the Fund’s vote will be cast.In the event that the Board is required to vote a proxy because an Advisor has a conflict of interest with respect to the proxy, the Board will vote such proxy in accordance with the Advisor’s proxy voting policy, to the extent consistent with the shareholders’ best interests, as determined by the Board in its discretion.The Board shall notify the Advisor of its final decision on the matter and the Advisor shall vote in accordance with the Board’s decision. Oversight of the Advisors’ Proxy Voting Compliance Activities Each Advisor shall present to the Trust’s administrator a quarterly report summarizing its proxy voting compliance activities for the preceding quarter.The administrator shall review the report to ensure compliance with the Proxy Rule and with this Policy, and shall determine the steps and procedures, if any, that must be undertaken or adopted by the Trust and any Advisor to ensure further compliance with the relevant laws. Availability of Proxy Voting Policy and Records Available to Fund Shareholders Each Fund shall disclose this Policy, or a description of the Policy, to its shareholders by including it as an appendix to its Statement of Additional Information (“SAI”) on Form N-1A. Each Fund will also notify its shareholders in the Fund’s shareholder reports that a description of this Policy is available upon request, without charge, by calling a specified toll-free telephone number. The Fund will send this description of the Policy within three business days of receipt of any shareholder request, by first-class mail or other means designed to ensure equally prompt delivery. In accordance with the Proxy Rule, each Advisor shall provide a complete voting record, for each series of the Trust for which it acts as advisor, to the Trust’s administrator within 15 days following the end of each calendar quarter.The Trust’s administrator will file Form N-PX with the SEC on an annual basis with the Securities and Exchange Commission no later than August 31st of each year. Each Fund, subject to oversight of the Board, shall disclose the Fund’s complete proxy voting record to its shareholders on Form N-PX, as required by the Proxy Rule, for the twelve-month period ended June 30th. Each Fund shall disclose the following information on Form N-PX for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which to the Fund was entitled to vote: (i) The name of the issuer of the portfolio security; (ii) The exchange ticker symbol of the portfolio security (if available through reasonably practicable means); (iii) The Council on Uniform Security Identification Procedures (“CUSIP”) number for the portfolio security (if available through reasonably practicable means); (iv) The shareholder meeting date; (v) A brief identification of the matter voted on; (vi) Whether the matter was proposed by the issuer or by a security holder; (vii) Whether the Fund cast its vote on the matter; (viii) How the Fund cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (ix) Whether the Fund cast its vote for or against management. Each Fund shall make its proxy voting record available to shareholders either upon request or by making available an electronic version on or through the Fund’s website, if applicable. If the Fund discloses its proxy voting record on or through its website, the Fund shall post the information disclosed in the Fund’s most recently filed report on Form N-PX on the website beginning the same day it files such information with the SEC. Each Fund shall also include in its annual reports, semi-annual reports and SAI a statement that information regarding how the Fund voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30th is available (1) without charge upon request, by calling a specified toll-free (or collect) telephone number, or (if applicable) on or through the Fund’s website at a specified Internet address; and (2) on the SEC’s website. If the Fund discloses that its proxy voting record is available by calling a toll-free (or collect) telephone number, it shall send the information disclosed in the Fund’s most recently filed report on Form N-PX within three business days of receipt of a request for this information, by first-class mail or other means designed to ensure equally prompt delivery. If a Fund has a website, the Fund may post of copy of its Advisor’s proxy voting policy and this Policy on such website.A copy of such policies and of each Fund’s proxy voting record shall also be made available, without charge, upon request of any shareholder of the Fund, by calling the applicable Fund’s toll-free telephone number as printed in the Fund’s prospectus.The Trust’s administrator shall reply to any Fund shareholder request within three business days of receipt of the request, by first-class mail or other means designed to ensure equally prompt delivery. EXHIBIT B TEAM Financial Asset Management, LLC Proxy Voting Policies and Procedures Policy Objectives. This Policy has been adopted by TEAM Financial Asset Management, LLC (“TFAM”) to facilitate the voting of proxies relating to portfolio securities in what it perceives to be the best interests of persons for whom TFAM performs investment management services and is authorized and required to vote or consider voting proxies. TEAM Financial Asset Management has delegated the authority to vote proxies relating to its portfolio securities in accordance with this Policy. This Policy is intended by TFAM to constitute “written policies and procedures” as described in Rule 206(4)—6 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).This Policy is intended by TEAM Financial Asset Management to constitute proxy voting policies and procedures referred to in Item 13 of Form N-1A adopted under the Investment Company Act of 1940, as amended (the “Investment Company Act”). Please see the Glossary of Terms for definitions of terms used in this Policy. Voting Objectives. This Policy defines procedures for voting securities in each Account managed by TFAM, for the benefit of and in the best interest of the Investment Client. The objective of voting a security in each case under this Policy is to seek to enhance the value of the security, or to reduce potential for a decline in the security’s value. This Policy does not prescribe voting requirements or specific voting considerations. Instead, this Policy provides procedures for assembling voting information and applying the informed expertise and judgment of Tam’s personnel on a timely basis in pursuit of the above stated voting objectives. A further element of this Policy is that while voting on all issues presented should be considered, voting on all issues is not required by this Policy unless specifically directed or required by an Investment Client. Some issues presented for a vote of security holders may not be relevant to this Policy’s voting objectives, or it may not be reasonably possible to ascertain what effect, if any, a vote on a given issue may have on the value of an investment. Accordingly, unless an Investment Client requires TFAM to vote all proxies with respect to securities in an Account, TFAM may abstain from voting or decline a vote in those cases where there appears to be no relationship between the issue and the enhancement or preservation of an investment’s value. It is also important to the pursuit of the Policy’s voting objectives that TFAM be able to substitute its judgment in any specific situation for a presumption in this Policy where strict adherence to the presumption could reasonably be expected by TFAM, based upon the information then available (including but not limited to media and expert commentary and outside professional advice and recommendations sought by TFAM on the issue), to be inconsistent with the objectives of this Policy. Accordingly, TFAM understands that it may substitute its judgment in a specific voting situation described in the preceding sentence, except where explicitly prohibited by the Investment Client or this Policy. TFAM is not responsible for voting proxies relating to proxy materials that are not forwarded on a timely basis. TFAM does not control the setting of record dates, shareholder meeting dates, or the timing of distribution of proxy materials and ballots relating to shareholder votes. In addition, administrative matters beyond TFAM’s control may at times prevent TFAM from voting proxies in certain non-US markets (see “Voting Restrictions in Certain Non-US Markets,” below). ERISA Accounts. Portfolio managers should recognize, in considering proxy votes for ERISA Accounts: (a)Plan trustees are ordinarily responsible for voting securities held by a plan, unless the plan documents direct TFAM or another person to vote the proxies. (b)If TFAM is delegated authority to vote proxies, voting may be subject to specific written guidelines issued by the plan’s trustees or other officials. (c)TFAM may not delegate authority to vote proxies, unless the plan documents or other written agreement expressly permit delegation. Proxy Voting Coordinator. The President shall appoint a Proxy Voting Coordinator. The Proxy Voting Coordinator shall discharge the following functions in effectuating this Policy: (a)Collecting and assembling proxy statements and other communications pertaining to proxy voting, together with proxies or other means of voting or giving voting instructions, and providing those materials to the appropriate portfolio managers to permit Timely voting of proxies; (b)Collecting recommendations, analysis, commentary and other information respecting subjects of proxy votes, from service providers engaged by TFAM and other services specified by portfolio managers, and providing this information to the appropriate portfolio managers to permit evaluation of proxy voting issues; (c)Providing to appropriate portfolio managers any specific voting instructions from Investment Clients; (d)Collecting proxy votes or instructions from portfolio managers, and transmitting the votes or instructions to the appropriate custodians, brokers, nominees or other persons (which may include proxy voting services or agents engaged by TFAM); (e)Accumulating Voting Results as set forth in this Policy (which may be performed by proxy voting services or agents engaged by TFAM) and transmitting or arranging for the transmission of that information in accordance with “Communicating Votes,” below; and (f)Participating in the annual review of policy function as set forth in this Policy. The Proxy Voting Coordinator may, with the President’s approval, delegate any portion or all of any one or more of these functions to one or more other individuals employed by TFAM. Any portion or all of any one or more of these functions may be performed by service providers engaged by TFAM. Assembling Voting Information. The Proxy Voting Coordinator shall obtain proxy statements and other communications pertaining to proxy voting, together with proxies or other means of voting or giving voting instructions to custodians, brokers, nominees, tabulators or others in a manner to permit voting on relevant issues in a Timely manner. TFAM may engage service providers and other third parties to assemble this information, digest or abstract the information where necessary or desirable, and deliver it to the portfolio managers or others to evaluate proxy voting issues. Portfolio Managers. The portfolio manager responsible for management of a specific Account is responsible for Timely voting (or determining not to vote in appropriate cases) proxies relating to securities in the Account in accordance with this Policy. The President may exercise this authority in any instance. The portfolio manager or President may delegate voting responsibilities to one or more other portfolio managers or other individuals. Persons exercising voting authority under this paragraph are authorized to consider voting recommendations and other information and analysis from service providers (including proxy voting services) engaged by TFAM. Accumulating Voting Results. The Proxy Voting Coordinator is responsible for accumulating the following information as to each matter relating to a portfolio security held by any Account, considered at any shareholder meeting, and with respect to which the Account was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The CUSIP number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (g)Whether a vote was cast on the matter; (h)How we cast the vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i)Whether we cast the vote for or against management. TFAM may use third party service providers to record and cumulate the foregoing information. The Proxy Voting Coordinator may, with the President’s approval, delegate any portion or all of these functions to one or more other individuals employed by TFAM. Resolution of Conflicts of Interest. In any case where a portfolio manager determines that a proxy vote involves an actual Conflict of Interest, and the proxy vote relates to the election of a director in an uncontested election or ratification of selection of independent accountants, the portfolio manager shall vote the proxy in accordance with the recommendation of any proxy voting service engaged by TFAM. If no such recommendation is available, or if the proxy vote involves any other matters, the portfolio manager shall immediately refer the vote to the Investment Client (or in the case of any Investment Company as to which TFAM is the adviser or sub-adviser and is authorized to vote proxies, to the chairman of its audit committee) for direction on the voting of the proxy or consent to vote in accordance with the portfolio manager’s recommendation. In all cases where such a vote is referred to the Investment Client, TFAM shall disclose the Conflict of Interest to the Investment Client. Communicating Votes. The Proxy Voting Coordinator shall (i) communicate to TFAM’s fund accounting department proxy voting information respecting votes on portfolio securities held by Investment Clients which are Investment Companies, sufficient to permit fund accounting to prepare Form N-PX filings for the Investment Companies; and (ii) provide in writing to any Investment Client requesting information on voting of proxies with respect to portfolio securities, the information described under the caption “Accumulating Voting Results,” for the period or periods specified by the Investment Client. If the information requested by the Investment Client pertains to a period which is not readily available, or is not described above under the caption “Accumulating Voting Results,” the Proxy Voting Coordinator will confer with the Chief Compliance Officer. The Proxy Voting Coordinator may, with the President’s approval, delegate any portion or all of this function to one or more individuals employed by TFAM. TFAM may engage one or more service providers to facilitate Timely communication of proxy votes. Record of Voting Delegation. The Proxy Voting Coordinator shall maintain a list of all Accounts, with a specification as to each Account whether or not TFAM is authorized to vote proxies respecting the Account’s portfolio securities. Comment on Voting. It is the Policy of TFAM not to comment on specific proxy votes with respect to securities in an Account in response to inquiries from persons who are not specifically authorized representatives as to the Account. Attention is directed in this regard to the TEAM Financial Asset Management Internal Confidentiality and Privacy Protection Policy and the TEAM Financial Asset Management Policy and Procedures for Disclosure of Portfolio Securities Holdings, as in effect from time to time. Customer service representatives and other persons who may receive such inquiries should advise persons presenting the inquiries that TFAM does not comment on proxy voting, and that as to Investment Companies for which TFAM is required to disclose proxy votes, the information is available on the Investment Company’s website. The President may authorize comments in specific cases, in his discretion. Joining Insurgent or Voting Committees. It is the policy of TFAM, for itself and the Accounts, not to join any insurgent or voting committee or similar group. The President may approve participation in any such committee or group in his discretion, and shall advise the authorized representatives for the Account of any such action. Social Issues. It is the presumption of this Policy that proxies shall not be voted on Social Issues. The President may approve voting of any security in an Account on any Social Issue. Voting Restrictions in Certain Non-US Markets. Proxy voting in certain countries requires “share blocking.” During this blocking period, shares that will be voted at the meeting may not be sold until the meeting has taken place and the shares are returned to the Investment Clients’ custodian banks. TFAM may choose not to vote an Investment Client’s shares in a share blocking market if TFAM believes that the benefit to the Investment Client of being able to sell the shares during this share blocking period outweighs the benefit of exercising the vote. TFAM will exercise its judgment in the voting condition described above while adhering to Investment Client instructions and this policy. Certain non-US markets require that TFAM provide a power of attorney to give local agents authority to carry out TFAM’s voting instructions. The duration of a power of attorney varies depending on the market. While TFAM may seek to provide the requisite power of attorney in each instance where TFAM is exercising its voting authority, TFAM may at times be unable to provide the power of attorney. Failure to provide an effective power of attorney in a particular non-US market may prevent TFAM from being able to vote an Investment Client’s shares in that market. Annual Review of Policy Function. Pursuant to the review requirements of Rule 206(4)-7 under the Advisers Act and Rule 38a-1 under the Investment Company Act, the Chief Compliance Officer shall conduct a periodic review, no less often than annually, which shall comprise the following elements: (a)Review a sample of the record of voting delegation maintained by the Proxy Voting Coordinator against Voting Results to determine if TFAM is exercising its authority to vote proxies on portfolio securities held in the selected Accounts; (b)Request and review voting data to determine if Timely communication of proxy votes is reasonably accomplished during the period reviewed; (c)Meet with the Proxy Voting Coordinator to review the voting of proxies, communication of proxy votes, accumulation of Voting Results and the general functioning of this Policy; (d)Evaluate the performance of any proxy voting services or agents employed by TFAM, including whether or not the service or agent maintains its independence with respect to companies the securities of which are the subject of voting recommendations, information or analysis from the service or agent; and (e)Prepare written reports respecting the foregoing items to the President, the Trustees of the Valued Advisors Trust (“VAT”), and any Investment Company Clients for which such a report is required. Recordkeeping. The Proxy Voting Coordinator shall maintain the following records: (i)Copies of this Policy as from time to time revised or supplemented; (ii)A copy of each proxy statement that TFAM receives regarding Investment Client securities. In maintaining a record of proxy statements referred to in this item, the Proxy Voting Coordinator may rely on obtaining copies from the Securities and Exchange Commission’s EDGAR system; (iii)Voting Results for each Investment Client; (iv)A copy of any document created by TFAM that was material to making a decision how to vote proxies on behalf of an Investment Client or that memorializes the basis for that decision; (v)A copy of each written Investment Client request for information on how TFAM voted proxies on behalf of the Investment Client, and a copy of any written response by TFAM to any (written or oral) Investment Client request for information on how TFAM voted proxies on behalf of the requesting Investment Client; (vi)Communications to Investment Clients respecting Conflicts of Interest; and The Chief Compliance Officer shall maintain the following records: (vii)All written reports arising from annual reviews of policy function. The Proxy Voting Coordinator and Chief Compliance Officer shall maintain and preserve the foregoing records in an easily accessible place for a period of not less than five years (the first two years in TFAM’s offices) from the end of the fiscal year of TFAM during which the last entry was made on the record. The President may authorize the Proxy Voting Coordinator to engage one or more service providers to perform any portion of this recordkeeping function provided (1) the function is performed in compliance with then applicable governmental regulations, and (2) each service provider provides a written undertaking to furnish the records to TFAM promptly upon request. Glossary of Terms. “Account” means any discrete account or portfolio as to which TFAM has discretionary investment authority. An Investment Client may have multiple Accounts. Each series of any Investment Company as to which TFAM is the adviser or sub-adviser is an Account. “Chief Compliance Officer” means the Chief Compliance Officer of TFAM. “Conflict of Interest” means as to any Account, any conflict between a pecuniary interest of TFAM or any affiliate, and the duties of TFAM to the Investment Client who is the owner of the Account. “ERISA” means the Employee Retirement Income Security Act of 1975, as amended. Reference to an “ERISA Account” means an account for an employee benefit plan governed by ERISA. “Investment Client” means any person with whom TFAM has a contract to perform discretionary investment management services, including a series of an Investment Company, and for whom TFAM is authorized by the contract or required by applicable law to vote or consider voting securities in the Investment Client’s Account. “Investment Company” means a company registered as such under the Investment Company Act. “President” means the president of TFAM or in the event of his unavailability any individual who is a vice president and managing director of TFAM. “Proxy Voting Coordinator” means the individual appointed from time to time by the President to perform the proxy voting coordination functions described in this Policy. “Social Issues” means any issue presented for a vote of holders of any security which is held in an Account, which may reasonably be interpreted as (i) unrelated in any substantial respect to the voting objectives of this Policy, and (ii) intended to promote directly or indirectly the interests of persons who are not holders of the security. “TFAM” means TEAM Financial Asset Management, LLC. “Voting Results” means the specific information described under the caption “Accumulating Voting Results.” EXHIBIT C Governance and Nominating Committee Charter Valued Advisers Trust Governance and Nominating Committee Membership 1. The Governance and Nominating Committee of Valued Advisers Trust (“Trust”) shall be composed entirely of Independent Trustees. Board Nominations and Functions 1.The Committee shall make nominations for Trustee membership on the Board of Trustees, including the Independent Trustees. The Committee shall evaluate candidates’ qualifications for Board membership and their independence from the investment advisers to the Trust’s series portfolios and the Trust’s other principal service providers. Persons selected as Independent Trustees must not be “interested person” as that term is defined in the Investment Company Act of 1940, nor shall Independent Trustee have and affiliations or associations that shall preclude them from voting as an Independent Trustee on matters involving approvals and continuations of Rule 12b-1 Plans, Investment Advisory Agreements and such other standards as the Committee shall deem appropriate.The Committee shall also consider the effect of any relationships beyond those delineated in the 1940 Act that might impair independence, e.g., business, financial or family relationships with managers or service providers.See Appendix A for Procedures with Respect to Nominees to the Board. 2.The Committee shall periodically review Board governance procedures and shall recommend any appropriate changes to the full Board of Trustees. 3.The Committee shall periodically review the composition of the Board of Trustees to determine whether it may be appropriate to add individuals with different backgrounds or skill sets from those already on the Board. 4.The Committee shall periodically review trustee compensation and shall recommend any appropriate changes to the Independent Trustees as a group. Committee Nominations and Functions 1.The Committee shall make nominations for membership on all committees and shall review committee assignments at least annually. 2.The Committee shall review, as necessary, the responsibilities of any committees of the Board, whether there is a continuing need for each committee, whether there is a need for additional committees of the Board, and whether committees should be combined or reorganized. The Committee shall make recommendations for any such action to the full Board. Other Powers and Responsibilities 1. The Committee shall have the resources and authority appropriate to discharge its responsibilities, including authority to retain special counsel and other experts or consultants at the expense of the Trust. 2. The Committee shall review this Charter at least annually and recommend any changes to the full Board of Trustees APPENDIX A TO THE GOVERNANCE AND NOMINATING COMMITTEE CHARTER VALUED ADVISERS TRUST PROCEDURES WITH RESPECT TO NOMINEES TO THE BOARD Identification of Candidates. When a vacancy on the Board of Trustees exists or is anticipated, and such vacancy is to be filled by an Independent Trustee, the Governance and Nominating Committee shall identify candidates by obtaining referrals from such sources as it may deem appropriate, which may include current Trustees, management of the Trust, counsel and other advisors to the Trustees, and shareholders of the Trust who submit recommendations in accordance with these procedures. In no event shall the Governance and Nominating Committee consider as a candidate to fill any such vacancy an individual recommended by any investment adviser of any series portfolio of the Trust, unless the Governance and Nominating Committee has invited management to make such a recommendation. Shareholder Candidates. The Governance and Nominating Committee shall, when identifying candidates for the position of Independent Trustee, consider any such candidate recommended by a shareholder if such recommendation contains: (i) sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position; and (ii) is received in a sufficiently timely manner as determined by the Governance and Nominating Committee in its discretion.Shareholders shall be directed to address any such recommendations in writing to the attention of the Governance and Nominating Committee, c/o the Secretary of the Trust. The Secretary shall retain copies of any shareholder recommendations which meet the foregoing requirements for a period of not more than 12 months following receipt.The Secretary shall have no obligation to acknowledge receipt of any shareholder recommendations. Evaluation of Candidates. In evaluating a candidate for a position on the Board of Trustees, including any candidate recommended by shareholders of the Trust, the Governance and Nominating Committee shall consider the following: (i) the candidate’s knowledge in matters relating to the mutual fund industry; (ii) any experience possessed by the candidate as a director or senior officer of public companies; (iii) the candidate’s educational background; (iv) the candidate’s reputation for high ethical standards and professional integrity; (v) any specific financial, technical or other expertise possessed by the candidate, and the extent to which such expertise would complement the Board’s existing mix of skills, core competencies and qualifications; (vi) the candidate’s perceived ability to contribute to the ongoing functions of the Board, including the candidate’s ability and commitment to attend meetings regularly and work collaboratively with other members of the Board; (vii) the candidate’s ability to qualify as an Independent Trustee and any other actual or potential conflicts of interest involving the candidate and the Trust; and (viii) such other factors as the Governance and Nominating Committee determines to be relevant in light of the existing composition of the Board and any anticipated vacancies. Prior to making a final recommendation to the Board, the Governance and Nominating Committee shall conduct personal interviews with those candidates it concludes are the most qualified candidates. PART C FORM N-1A OTHER INFORMATION ITEM 28.Exhibits. (a)(1)Certificate of Trust.1 (a)(2)Agreement and Declaration of Trust.2 (a)(3)Amended Schedule A to the Agreement and Declaration of Trust.12 (b)(1)Bylaws.2 (b)(2)Amendment, dated September 22, 2009, to Bylaws.7 (c) Certificates for shares are not issued.Provisions of the Agreement and Declaration of Trust define the rights of holders of shares of the Trust.2 (d)(1) Investment Advisory Agreement between the Trust and Golub Group, LLC. 3 (d)(2) Investment Advisory Agreement between the Trust and TEAM Financial Asset Management, LLC 6 (d)(3) Investment Advisory Agreement between the Trust and Long Short Advisors, LLC 11 (d)(4) Investment Subadvisory Agreement between Long Short Advisors, LLC and Independence Capital Asset Partners, LLC 11 (d)(5) Investment Advisory Agreement between the Trust and Geier Asset Management, Inc. 12 (d)(6) Investment Advisory Agreement between the Trust and Angel Oak Capital Advisors, LLC13 (e) Form of Distribution Agreement between the Trust and Unified Financial Securities, Inc.4 (f) Not applicable. (g)(1) Custody Agreement between the Trust and Huntington National Bank.2 (g)(2) Amended Appendix B to the Custody Agreement between the Trust and Huntington National Bank.12 (g)(3) Amended Appendix D to the Custody Agreement between the Trust and Huntington National Bank.11 (g)(4) Custody Agreement between the Trust and Citibank, N.A.12 (h)(1) Mutual Fund Services Agreement between the Trust and Unified Fund Services, Inc.2 (h)(2) Amended Exhibit A to the Mutual Fund Services Agreement between the Trust and Unified Fund Services, Inc.11 (h)(3) Mutual Fund Services Agreement among the Trust, Huntington Asset Services, Inc. and Geier Asset Management, Inc.12 (h)(4) Mutual Fund Services Agreement among the Trust, Huntington Asset Services, Inc. and Angel Oak Capital Advisors, LLC13 (h)(5) Expense Limitation Agreement between the Trust and Long Short Advisors, LLC.11 (h)(6) Expense Limitation Agreement between the Trust and Golub Group, LLC. 9 (h)(7) Expense Limitation Agreement between the Trust and TEAM Financial Asset Management, LLC 14 (h)(8) Expense Limitation Agreement between the Trust and Geier Asset Management, Inc. 12 (h)(9) Expense Limitation Agreement between the Trust and Angel Oak Capital Advisors, LLC13 (i)(1) Opinion and Consent of Husch Blackwell Sanders LLP, Legal Counsel, with respect to Golub Group Equity Fund. 3 (i)(2) Opinion and Consent of Husch Blackwell Sanders LLP, Legal Counsel, with respect to TEAM Asset Strategy Fund. 5 (i)(3) Opinion and Consent of the Law Offices of John H. Lively & Associates, Inc., Legal Counsel, with respect to LS Opportunity Fund.11 (i)(4) Opinion and Consent of the Law Offices of John H. Lively & Associates, Inc., LegalCounsel, with respect to the Geier Strategic Total Return Fund.12 (i)(5) Opinion and Consent of the Law Offices of John H. Lively & Associates, Inc., Legal Counsel, with respect to the Angel Oak Multi-Strategy Income Fund.13 (i)(6) Consent of the Law Offices of John H. Lively & Associates, Inc., Legal Counsel, with respect to the TEAM Asset Strategy Fund.14 (j)(1) Consent of BBD, LLP, Independent Public Accountants, with respect to Golub Group Equity Fund.9 (j)(2) Consent of BBD, LLP, Independent Public Accountants, with respect to TEAM Asset Strategy Fund.14 (j)(3) Consent of BBD, LLP, Independent Public Accountants, with respect to LS Opportunity Fund.11 (j)(4) Consent of Ashland Partners & Company, LLP, with respect to Golub Group Equity Fund.9 (j)(5) Consent of Ashland Partners & Company, LLP, with respect to TEAM Asset Strategy Fund.14 (j)(6) Consent of BBD, LLP, Independent Public Accountants, with respect to the Geier Strategic Total Return Fund. 12 (j)(7) Consent of BBD, LLP, Independent Public Accountants, with respect to the Angel Oak Multi-Strategy Income Fund.13 (k) Not applicable. (l) Initial Capital Agreement.2 (m)(1)Distribution Plan under Rule 12b-1 for Golub Group Equity Fund.3 (m)(2)Distribution Plan under Rule 12b-1 for TEAM Asset Strategy Fund.5 (m)(3)Distribution Plan under Rule 12b-1 for Geier Strategic Total Return Fund.12 (m)(4)Distribution Plan under Rule 12b-1 for Angel Oak Multi-Strategy Income Fund.13 (n)(1)Not applicable. (o) Reserved. (p)(1)Code of Ethics for the Trust.2 (p)(2)Code of Ethics for Golub Group, LLC.3 (p)(3)Code of Ethics for TEAM Financial Asset Management, LLC 5 (p)(4)Code of Ethics for Long Short Advisors, LLC 11 (p)(5)Code of Ethics for Independence Capital Asset Partners, LLC11 (p)(6)Code of Ethics for Unified Financial Securities, Inc.2 (p)(7)Code of Ethics for Geier Asset Management, Inc. 12 (p)(8)Code of Ethics for Angel Oak Capital Advisors, LLC.13 (q) Powers of Attorney.2, 7, 10 1. Incorporated by reference to Registrant’s Registration Statement on Form N-1A filed June 16, 2008 (File No. 811-22208). 2. Incorporated by reference to Registrant’s Pre-Effective Amendment No. 1 filed October 6, 2008 (File No. 811-22208). 3. Incorporated by reference to Registrant’s Post-Effective Amendment No. 5 filed March 10, 2009 (File No. 811-22208). 4. Incorporated by reference to Registrant’s Post-Effective Amendment No. 10 filed July 6, 2009 (File No. 811-22208). 5. Incorporated by reference to Registrant’s Post-Effective Amendment No. 11 filed September 24, 2009 (File No. 811-22208). 6. Incorporated by reference to Registrant's Post-Effective Amendment No. 12 filed December 9, 2009 (File No. 811-22208). 7. Incorporated by reference to Registrant’s Post-Effective Amendment No. 13 filed March 16, 2010 (File No. 811-22208). 8. Incorporated by reference to Registrant’s Post-Effective Amendment No. 14 filed March 31, 2010 (File No. 811-22208). 9. Incorporated by reference to Registrant’s Post-Effective Amendment No. 16 filed June 1, 2010 (File No. 811-22208). Incorporated by reference to Registrant’s Post-Effective Amendment No. 17 filed June 18, 2010 (File No. 811-22208). Incorporated by reference to Registrant’s Post-Effective Amendment No. 19 filed June 29, 2010 (File No. 811-222080. Incorporated by reference to Registrant’s Post-Effective Amendment No. 21 filed December 16, 2010 (File No. 811-222080). To be filed. Filed herewith. ITEM 29. Persons Controlled by or Under Common Control with the Registrant. No person is controlled by or under common control with the Registrant. ITEM 30. Indemnification. Reference is made to the Registrant's Declaration of Trust, which is filed herewith. The following is a summary of certain indemnification provisions therein. A person who is or was a Trustee, officer, employee or agent of the Registrant, or is or was serving at the request of the Trustees as a director, trustee, partner, officer, employee or agent of a corporation, trust, partnership, joint venture or other enterprise shall be indemnified by the Trust to the fullest extent permitted by the Delaware Statutory Trust Act, as such may be amended from time to time, the Registrant’s Bylaws and other applicable law.In case any shareholder or former shareholder of the Registrant shall be held to be personally liable solely by reason of his being or having been a shareholder of the Registrant or any series or class of the Registrant and not because of his acts or omissions or for some other reason, the shareholder or former shareholder (or his heirs, executors, administrators or other legal representatives, or, in the case of a corporation or other entity, its corporate or general successor) shall be entitled, out of the assets belonging to the applicable series (or allocable to the applicable class), to be held harmless from and indemnified against all loss and expense arising from such liability in accordance with the Registrant’s Bylaws and applicable law. Insofar as indemnification for liability arising under the Securities Act of 1933 (the "1933 Act") may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the 1933 Act and is, therefore, unenforceable. In the event a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defenses of any action, suite or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of counsel the matter has been settled by controlling precedent, submit to court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the 1933 Act and will be governed by the final adjudication of such issue. ITEM 31. Business and Other Connections of the Investment Adviser. See the Trust’s various prospectuses and the statements of additional information for the activities and affiliations of the officers and directors of the investment advisers of the Registrant (the “Advisers”).Except as so provided, to the knowledge of Registrant, none of the directors or executive officers of the Advisers is or has been at any time during the past two fiscal years engaged in any other business, profession, vocation or employment of a substantial nature.The Advisers currently serve as investment advisers to other institutional and individual clients. ITEM 32. Principal Underwriters. (a) Unified Financial Securities, Inc. also serves as a principal underwriter for the following investment companies: American Pension Investors Trust, Appleton Funds, Dividend Growth Trust, Dreman Contrarian Funds, Grand Prix Investors Trust, Hirtle Callaghan Trust, Huntington Funds, James Advantage Funds,and Unified Series Trust. (b) The directors and officers of Unified Financial Securities, Inc. are as follows: Name Title Position with Trust Daniel B. Benhase* Director None Melissa K.Gallagher** President and Treasurer None John C. Swhear** Edward J. Kane* A. Dawn Story* Chief Compliance Officer Vice President Vice President Vice President and Chief Compliance Officer None None Anna Maria Spurgin** Assistant Vice President None Varanont O. Ruchira** Assistant Vice President None Karyn E. Cunningham** Richard A. Cheap* Larry D. Case* Controller Secretary Assistant Secretary None None None * The principal business address of these individuals is 41 S. High Street, Columbus, OH 43215 ** The principal business address of these individuals is 2960 N. Meridian Street, Suite 300, Indianapolis, IN 46208 (c) Not Applicable. ITEM 33.Location Of Accounts And Records. The accounts, books or other documents of the Registrant required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder are kept in several locations: (a) Huntington National Bank, 41 South High Street, Columbus, Ohio 43215 (records relating to its functions as custodian for Golub Group Equity Fund, TEAM Asset Strategy Fund, Geier Strategic Total Return Fund, and Angel Oak Multi-Strategy Income Fund). (b) Citibank, N.A., 388 Grenwich Street, New York, New York 10013 (records relating to its functions as custodian for LS Opportunity Fund). (c) IndexEdge Investment Consulting, LLC, 650 Poydras Street, Suite 1400, New Orleans, Louisiana 70130 (records relating to its function as the investment adviser to IndexEdge® Long-Term Portfolio Fund – terminated fund on December 9, 2009). (d) Golub Group, LLC, 1850 Gateway Drive, Suite 600, San Mateo, CA 94404 (records relating to its function as the investment adviser to Golub Group Equity Fund). (e) TEAM Financial Asset Management, LLC, 800 Corporate Circle, Suite 106, Harrisburg, Pennsylvania 17110 (records relating to its function as the investment adviser to TEAM Asset Strategy Fund). (f) Long Short Advisors, LLC, 1818 Market Street, Suite 3323, Philadelphia, Pennsylvania 19103 (records relating to its function as the investment adviser to LS Opportunity Fund). (g) Independence Capital Asset Partners, LLC, 1400 16th Street, Suite 520, Denver, Colorado 80202 (records relating to its function as investment sub-adviser to LS Opportunity Fund). (h) Unified Financial Securities, Inc., 2960 N. Meridian St., Suite 300, Indianapolis, Indiana46208 (records relating to its function as distributor to the Fund). (i) Huntington Asset Services, Inc., 2960 N. Meridian St., Suite 300, Indianapolis, Indiana46208 (records relating to its function as transfer agent, fund accountant, and administrator for the Fund). (j) Geier Asset Management, Inc., 2205 Warwick Way, Suite 200, Marriottsville, Maryland 21104 (records relating to its function as investment adviser to Geier Strategic Total Return Fund). (k) Angel Oak Capital Advisors, LLC, 50 Old Ivy Road, Suite 230, Atlanta, Georga 30342 (records relating to its function as investment adviser to Angel Oak Multi-Strategy Income Fund). ITEM 34.Management Services. Not Applicable. ITEM 35.Undertakings. Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (“Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 24 to the Registrant’s Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Indianapolis, and State of Indiana on this 28th day of February, 2011. VALUED ADVISERS TRUST By:* R. Jeffrey Young, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. *February 28, 2011 Dr. Merwyn Vanderlind, Trustee Date * February 28, 2011 Ira Cohen, TrusteeDate *February 28, 2011 R. Jeffrey Young, President and TrusteeDate *February 28, 2011 William J. Murphy, Treasurer and PrincipalDate Financial Officer * By: /s/ Carol J. Highsmith February 28, 2011 Carol J. Highsmith, Vice President, Attorney in FactDate INDEX TO EXHIBITS (FOR REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1) EXHIBIT NO. UNDER PART C OF FORM N-1ANAME OF EXHIBIT (h)(7) Expense Limitation Agreement between the Trust and TEAM Financial Asset Management, LLC (i)(6) Consent of the Law Offices of John H. Lively & Associates, Inc., Legal Counsel, with respect to TEAM Asset Strategy Fund (j)(2) Consent of BBD, LLP, Independent Public Accountants, with respect to TEAM Asset Strategy Fund (j)(5) Consent of Ashland Partners & Company, LLP, with respect to TEAM Asset Strategy Fund
